Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 1 of 75




                        Exhibit A
         Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 2 of 75




 1

 2

 3

 4                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLUMBIA
 5

 6
   HELEN KRUKAS, ANDREA KUSHIM, and                 Case No.: 1:18-CV-01124 BAH
 7 GEORGIA LUKE, on behalf of themselves
   and all others similarly situated,               Class Action
 8
                   Plaintiffs,                      Declaration of Gregory Pinsonneault In
 9         v.                                       Support Of Plaintiffs’ Motion for Class
10                                                  Certification
   AARP, INC.; AARP SERVICES INC.; and
11 AARP INSURANCE PLAN,                             Judge:   Hon. Beryl A. Howell

12              Defendants.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28       __________________________________________________________________________________
            PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
           Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 3 of 75




                                                       TABLE OF CONTENTS
 1
   I.      Introduction .............................................................................................................................. 1
 2
   II.     Qualifications ........................................................................................................................... 1
 3 III.    Background .............................................................................................................................. 3
           A. Plaintiff’s Class Allegations ............................................................................................. 3
 4
                1. Proposed Class........................................................................................................... 3
 5              2. Causes of Action at Issue .......................................................................................... 4
 6         B. Statement of Instruction on Damages for Causes of Action............................................. 4
           C. Overview of Medicare Plans ............................................................................................ 5
 7
                1. Medicare Supplement (“Medigap”) Plans ................................................................. 5
 8              2. Medicare Advantage Plans ........................................................................................ 6
                3. Part D Plans ............................................................................................................... 7
 9
     IV.   Bases for Opinions ................................................................................................................... 8
10         A. Overview of AARP Agreements ...................................................................................... 8
11              1. Overview of Terms of United – AARP SHIP Agreements ....................................... 8
                      (a) The 1997 SHIP Agreement .............................................................................. 9
12                          (1) Amendments to the 1997 SHIP Agreement Affecting Payments
                                   to AARP.................................................................................................. 11
13
                      (b) The 2008 SHIP Agreement ............................................................................ 14
14                    (c) The 2014 SHIP Agreement ............................................................................ 16
15              2. Overview of the Terms of United –AARP Part D / Medicare Advantage
                    Plans ........................................................................................................................ 20
16                    (a) Terms of the 2014 Part D Agreement ............................................................ 20
17                          (1) First Amendment to the 2014 Part D Agreement ................................... 22
                      (b) Terms of the 2014 MA Agreement ................................................................ 23
18                          (1) First Amendment to the 2014 MA Agreement ....................................... 24
19                    (c) Exemplar Calculation of the Effective Royalty Rates Paid Under Part
                            D / Medicare Advantage Agreements ............................................................ 25
20              3. Other Agreements Related to the United – AARP Agreements.............................. 30
21                    (a) Master Services Agreement ........................................................................... 30
                      (b) Consulting Agreement ................................................................................... 32
22                    (c) Relationship Agreement................................................................................. 33
23              4. Discussion of the Royalties Paid to AARP in the SHIP Agreement ....................... 34
                      (a) United Does Not Have a Profit Incentive to Reduce the Royalties
24                          Paid to AARP................................................................................................. 34
25                    (b) The Royalties Paid to AARP Have Consistently Increased Over Time ........ 35
                      (c) The Royalties Paid to AARP in the SHIP Program Are Significantly
26                          Higher Than the Effective Rates Paid Under Reasonable Benchmark
                            Programs ........................................................................................................ 36
27

28
                                                     a
           ___________________________________________________________________________________
              PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
          Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 4 of 75



                     (d) Conclusion ..................................................................................................... 37
 1
          B. Damages Can Be Calculated on a Classwide Basis........................................................ 37
 2            1. Conclusion ............................................................................................................... 40
   V.     Documents, Data, and Other Information Received .............................................................. 41
 3
   VI.    Compensation ........................................................................................................................ 41
 4 VII.   Potential Additional Analyses to Perform ............................................................................. 41
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    b
          ___________________________________________________________________________________
             PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
             Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 5 of 75




 1          I, Gregory Pinsonneault, declare under penalty of perjury as follows:

 2 I.       Introduction

 3          1.      I have been retained on behalf of Helen Krukas and Andrea Kushim (collectively

 4 “Plaintiffs”), and the class they seek to represent, to determine whether the damages suffered by

 5 purchasers of AARP Medigap policies can be reliably calculated on a classwide basis. I will refer

 6 to Plaintiffs along with the class Plaintiffs seeks to represent as the “Class Plaintiffs.” I will refer to

 7 the defendants AARP, Inc. (“AARP”), AARP Services Inc. (“ASI”) and AARP Insurance Plan,

 8 collectively, as “Defendants.”

 9          2.      I submit this declaration in support of Plaintiffs’ motion for class certification. The

10 analysis below seeks to apply my specialized knowledge based on my experience, training, and

11 education to documents and information produced in discovery. If called as a witness, I could

12 competently testify to the opinions set forth in this declaration.

13          3.      For purposes of developing the opinions that I set forth in this declaration, I have

14 assumed that Plaintiffs’ allegations are true and that liability will be established. I offer no opinions

15 related to the veracity of Plaintiffs’ allegations or the assumption that liability will be proven.
   II.     Qualifications
16
           4.       My qualifications are set forth in my curriculum vitae, which is included at Exhibit
17
   A to this declaration. My curriculum vitae includes a list of the cases in which I have served as an
18
   expert and provided expert testimony through declaration, deposition, or before a finder of fact, as
19
   well as a list of my publications and speeches. I include a brief summary of my qualifications
20
   below.
21
           5.       I am a Managing Director and the Chief Executive Officer of LitiNomics, Inc.
22
   (“LitiNomics”), a financial and economic consulting firm of about 10 professionals that is primarily
23
   dedicated to supporting corporations, law firms, and financial institutions as they address issues that
24
   arise in commercial litigation. LitiNomics was started in 2007 and its primary office is located in
25
   Walnut Creek, California.
26

27

28
                                                      1
            ___________________________________________________________________________________
               PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
            Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 6 of 75




 1          6.     Prior to becoming a Managing Director and Chief Executive Officer at LitiNomics

 2 in September 2016, I held the positions of Director and Chief Executive Officer, Principal and

 3 Chief Operating Officer, Principal, and Senior Associate from the time I started at LitiNomics in

 4 April 2007. Prior to joining LitiNomics, I held positions with increasing responsibility at Charles

 5 River Associates International from 2003 to 2007 (ending with Senior Associate) and worked as an

 6 independent consultant for several consulting firms.

 7          7.     I earned two bachelor degrees from the University of Washington in 1996: a

 8 Bachelor of Science (cum laude) in computer science and a Bachelor of Arts (cum laude) in

 9 economics and mathematics. I also earned a Master of Arts in economics from the University of

10 California at Berkeley in 2002, with fields of specialization of Industrial Organization and

11 Econometrics. During my time at the University of California at Berkeley, I was a graduate student

12 instructor for Industrial Organization (three semesters) and Econometrics (one semester), in

13 addition to other economic courses, and I was awarded the “Outstanding Graduate Student

14 Instructor Award” in 2002.

15          8.     During my 18-year consulting career, I have consulted on more than 210 matters,

16 more than 170 of which have involved the calculation of economic damages. I have been the

17 retained expert or project lead (in non-litigation matters) in more than 90 of these matters, involving

18 a wide range of causes of action, including cases involving intellectual property disputes (patent

19 infringement, misappropriation of trade secrets, copyright infringement and trademark

20 infringement), consulting on reasonable license terms (non-litigation), breach of contract disputes,

21 class certification issues, and other issues. The matters for which I have consulted have included a

22 wide range of technologies, including consumer electronics, medical devices, touchscreen devices,

23 online advertising, computers, chip design and manufacturing, software, and e-commerce.

24          9.     I am a Certified Licensing Professional, a designation that is intended to recognize

25 professionals who have demonstrated their experience and proficiency in the licensing and

26 commercialization of intellectual property. I am a member of the American Economic Association,

27 the Western Economic Association International, the Licensing Executive Society, and the

28
                                                     2
           ___________________________________________________________________________________
              PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
             Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 7 of 75




 1 American Intellectual Property Law Association. I am also an Associate of the American Bar

 2 Association, and a committee member of the patent litigation, copyright litigation, and trademark

 3 litigation committees of the American Bar Association. I have been a member of the planning

 4 committee for the USC Gould School of Law Intellectual Property Institute since 2011, and a

 5 member of the planning committee for the Stanford-Berkeley Advanced Patent Law Institute:

 6 Silicon Valley since 2015.

 7 III.      Background
          A. Plaintiff’s Class Allegations1
 8
             10.      According to Plaintiffs’ First Amended Class-Action Complaint:2
 9
                   This is a consumer class action seeking to recoup millions of dollars on behalf of
10                 a class of senior citizens and disabled individuals throughout the United States
                   who—as a result of Defendants’ deceptive practices, unlawful acts, and self-
11
                   dealing alleged herein—were fooled into paying AARP an undisclosed 4.95%
12                 commission for Medicare supplemental health-insurance policies, called
                   Medigap plans. AARP is not licensed as an insurance broker or agent in
13                 Washington, D.C.[, …] or in any other state, so it may not legally collect these
                   commissions.
14
             1. Proposed Class
15
             11.      In its class-certification motion, I understand that Plaintiffs seek to certify the
16
     following class:
17                 All persons in the United States who purchased or renewed an AARP Medigap
18                 Policy between January 1, 2011 and the present.3

19           12.      Based on this class definition, I will use “Class Period” to refer to the period from

20 January 1, 2011 and the present.

21

22

23   1
     In this section I set forth my understanding of the background of the case and Class Plaintiffs’ allegations
24 based on the latest complaint filed in this matter, my review of relevant motions and court transcripts, and
   discussions with counsel.
   2
25 First Amended Class-Action Complaint (hereafter, “First Amended Complaint”), pp. 1-2.
   3
     I understand the proposed class specifically excludes the judge or magistrate assigned to this case;
26 Defendants; any entity in which Defendants have a controlling interest; and Defendants’ officers, directors,
   legal representatives, successors, and assigns.
27

28
                                                       3
             ___________________________________________________________________________________
                PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
             Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 8 of 75




            2. Causes of Action at Issue
 1
            13.     I understand that Plaintiffs seek to certify a class pursuing claims for (1) Violations
 2
     of Washington D.C. Consumer Protection Procedures Act; (2) Conversion; (3) Unjust Enrichment;
 3
     and (4) Fraudulent Omission.4 As discussed above, I understand the over-arching allegation relating
 4
     to these claims is that Defendants engaged in the unlicensed solicitation of insurances and collected
 5
     an undisclosed commission from Class Members, which the Defendants characterize as a royalty.5
 6
         B. Statement of Instruction on Damages for Causes of Action
 7
            14.     I understand from counsel that if Plaintiffs prevail in proving Defendants’ liability
 8
     for the claims described above, District of Columbia law provides that restitution and disgorgement
 9
     are remedies that are available for the causes of action at issue.6
10
            15.     I understand from counsel that Plaintiffs are seeking class certification of its claims
11
     for damages under Rule 23(b)(3),7 and that to do so, Plaintiffs must show that damages are capable
12
     of measurement on a classwide basis, in the sense that the whole class suffered damages traceable
13
     to the same injurious course of conduct underlying the Plaintiffs’ legal theory. At the same time, I
14
     understand from counsel that Plaintiffs need not show that class members’ damages from the
15
     injurious conduct are identical. Further, I understand from counsel that legal precedent requires
16
     only that some reasonable basis of computation be used, and the damages may be computed even if
17
     the result reached is an approximation.
18

19

20

21

22

23   4
     First Amended Complaint, pp. 30-35.
     5
24 6 First Amended Complaint, pp. 1-3, 30-35.
     Grayson v. AT&T Corp., 15 A.3d 219, 240-241, 245 (D.C. 2011). See also Peart v. D.C. Hous. Auth., 972
25 A.2d 810, 820 (D.C. 2009). See also Wash. Gas Light Co. v. PSC of the Dist. of Columbia, 61 A.3d 662,
   676–77 (D.C. 2013). See also Trs. of the Univ. of the Dist. of Columbia v. Vossoughi, 963 A.2d 1162, 1175
26 (D.C. 2009).
   7
     First Amended Complaint, pp. 27-33.
27

28
                                                      4
            ___________________________________________________________________________________
               PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
               Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 9 of 75




           C. Overview of Medicare Plans
 1
               1. Medicare Supplement (“Medigap”) Plans
 2
               16.      The Medicare.gov website provides the following overview of Medicare Supplement
 3
     Insurance (“Medigap”):8
 4
                     Medigap is Medicare Supplement Insurance that helps fill "gaps" in Original
 5                   Medicare and is sold by private companies. Original Medicare pays for much,
                     but not all, of the cost for covered health care services and supplies. A Medicare
 6                   Supplement Insurance (Medigap) policy can help pay some of the remaining
                     health care costs, like:
 7
                     Copayments
 8
                     Coinsurance
 9                   Deductibles
10                   […]
                     Some Medigap policies also cover services that Original Medicare doesn't cover,
11
                     like medical care when you travel outside the U.S. If you have Original Medicare
12                   and you buy a Medigap policy, here's what happens:
                     Medicare will pay its share of the Medicare-approved amount for covered health
13
                     care costs.
14                   Then, your Medigap policy pays its share.
15                   8 things to know about Medigap policies

16                   1. You must have Medicare Part A and Part B.
                     2. A Medigap policy is different from a Medicare Advantage Plan. Those plans
17                   are ways to get Medicare benefits, while a Medigap policy only supplements
                     your Original Medicare benefits.
18
                     3. You pay the private insurance company a monthly premium for your Medigap
19                   policy. You pay this monthly premium in addition to the monthly Part B
                     premium that you pay to Medicare.
20
                     4. A Medigap policy only covers one person. If you and your spouse both want
21                   Medigap coverage, you'll each have to buy separate policies.
22                   5. You can buy a Medigap policy from any insurance company that's licensed in
                     your state to sell one.
23

24

25
     8
         Medicare website, “What’s Medicare Supplement Insurance (Medigap)?”, accessed at
26 <https://www.medicare.gov/supplements-other-insurance/whats-medicare-supplement-insurance-medigap>
     on January 4, 2021.
27

28
                                                        5
              ___________________________________________________________________________________
                 PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
           Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 10 of 75




                  6. Any standardized Medigap policy is guaranteed renewable even if you have
 1                health problems. This means the insurance company can't cancel your Medigap
 2                policy as long as you pay the premium.
                  7. Some Medigap policies sold in the past cover prescription drugs. But,
 3                Medigap policies sold after January 1, 2006 aren't allowed to include prescription
 4                drug coverage. If you want prescription drug coverage, you can join a Medicare
                  Prescription Drug Plan (Part D). If you buy Medigap and a Medicare drug plan
 5                from the same company, you may need to make 2 separate premium payments.
                  Contact the company to find out how to pay your premiums.
 6
                  8. It's illegal for anyone to sell you a Medigap policy if you have a Medicare
 7                Advantage Plan, unless you're switching back to Original Medicare.

 8          17.      Another Medicare.gov webpage confirms that “Medicare doesn’t pay any of the
 9 costs for you to get a Medigap policy. You have to pay the premiums for a Medigap policy.”9

10          2. Medicare Advantage Plans

11          18.      The Medicare.gov website provides an overview of Medicare Advantage Plans:10

12                Medicare Advantage Plans are another way to get your Medicare Part A and Part
                  B coverage. Medicare Advantage Plans, sometimes called “Part C” or “MA
13                Plans,” are offered by Medicare-approved private companies that must follow
                  rules set by Medicare. Most Medicare Advantage Plans include drug coverage
14                (Part D). In many cases, you’ll need to use health care providers who participate
                  in the plan’s network and service area for the lowest costs. These plans set a limit
15
                  on what you’ll have to pay out-of-pocket each year for covered services, to help
16                protect you from unexpected costs. Some plans offer out-of-network coverage,
                  but sometimes at a higher cost. Remember, you must use the card from your
17                Medicare Advantage Plan to get your Medicare-covered services. Keep your red,
                  white, and blue Medicare card in a safe place because you’ll need it if you ever
18                switch back to Original Medicare. Below are the most common types of
                  Medicare Advantage Plans.
19
                  Health Maintenance Organization (HMO) Plans
20
                  Preferred Provider Organization (PPO) Plans
21                Private Fee-for-Service (PFFS) Plans
22                Special Needs Plans (SNPs)
23

24
     9
25   Medicare webpage, “Medigap costs,” accessed at <https://www.medicare.gov/supplements-other-
   insurance/whats-medicare-supplement-insurance-medigap/medigap-costs> on January 4, 2021.
26 10 Medicare webpage, “Medicare Advantage Plans,” accessed at <https://www.medicare.gov/sign-up-
   change-plans/types-of-medicare-health-plans/medicare-advantage-plans> on January 4, 2021.
27

28
                                                     6
           ___________________________________________________________________________________
              PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
              Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 11 of 75




 1             19.      MedPAC, an independent congressional agency that advises congress on issues

 2 relating to the Medicare program,11 provides an overview of the Medicare Advantage program as

 3 follows:12

 4                   The Medicare Advantage (MA) program allows Medicare beneficiaries to
                     receive their Medicare benefits from private plans rather than from the traditional
 5                   fee-for-service (FFS) program. Under some MA plans, beneficiaries may receive
                     additional benefits beyond those offered under traditional Medicare and may pay
 6                   additional premiums for them. Medicare pays plans a capitated rate for the 39
 7                   percent of beneficiaries enrolled in MA plans in 2020. These payments amounted
                     to $274 billion in 2019.
 8                   Available MA plans include health maintenance organizations (HMOs),
 9                   preferred provider organizations (PPOs), private fee-for-service (PFFS) plans,
                     and special needs plans (SNPs). For payment purposes, there are two different
10                   categories of MA plans: local plans and regional plans. Local plans may be any
                     of the available plan types and may serve one or more counties. Medicare pays
11                   them based on their enrollees’ counties of residence. Regional plans, however,
                     must be PPOs and must serve all of one of the 26 regions established by the
12                   Centers for Medicare & Medicaid Services (CMS). Each region comprises one or
13                   more entire states. […]
                     Under the MA program, Medicare buys insurance coverage for its beneficiaries
14                   from private plans with payments made monthly. The coverage must include all
15                   Medicare Part A and Part B benefits except hospice. All plans, except PFFS
                     plans, must also offer an option that includes the Part D drug benefit. Plans may
16                   limit enrollees’ choices of providers more narrowly than under the traditional
                     FFS program. Plans may supplement Medicare benefits by reducing cost-sharing
17                   requirements or providing coverage of non-Medicare benefits. Plans may charge
                     a premium for these benefits.
18
               3. Part D Plans
19
               20.      MedPAC provides an overview of the Part D program as follows:13
20
     11
          MedPAC’s “About MedPAC” webpage describes it as follows: “The Medicare Payment Advisory
21 Commission (MedPAC) is an independent congressional agency established by the Balanced Budget Act of

22 1997 (P.L. 105-33) to advise the U.S. Congress on issues affecting the Medicare program. The Commission's
     statutory mandate is quite broad: In addition to advising the Congress on payments to private health plans
23   participating in Medicare and providers in Medicare's traditional fee-for-service program, MedPAC is also
     tasked with analyzing access to care, quality of care, and other issues affecting Medicare.” (MedPAC
24   webpage, “About MedPac,” accessed at <http://medpac.gov/-about-medpac-> on January 4, 2021.
     12
        MedPAC Report, “Medicare Advantage Program Payment System,” October 2020, accessed at
25   <http://medpac.gov/docs/default-source/payment-
     basics/medpac_payment_basics_20_ma_final_sec.pdf?sfvrsn=0> on January 4, 2021.
     13
26      MedPAC Report, “Part D Payment System,” October 2020, accessed at <http://medpac.gov/docs/default-
     source/payment-basics/medpac_payment_basics_20_partd_final_sec.pdf?sfvrsn=0> on January 4, 2021.
27

28
                                                        7
              ___________________________________________________________________________________
                 PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
              Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 12 of 75




                     In 2006, Medicare began a voluntary outpatient drug benefit known as Part D. A
 1                   combination of stand-alone prescription drug plans (PDPs) and Medicare
 2                   Advantage (MA)–Prescription Drug plans (MA–PDs) delivers the benefit. In
                     each of 34 geographic regions, plans compete for enrollees on the basis of annual
 3                   premiums, benefit structures, specific drug therapies covered, pharmacy
                     networks, and quality of services. Plans bear some risk for their enrollees’ drug
 4                   spending. Overall, Medicare subsidizes premiums by about 75 percent and
                     provides additional subsidies for beneficiaries who have low levels of income
 5
                     and assets. Medicare’s payments to plans are determined through a competitive
 6                   bidding process, and enrollee premiums are tied to plan bids. […]
                     For each Medicare enrollee in a plan (either stand-alone PDP or MA–PD),
 7                   Medicare provides plans with a subsidy that aims to average 74.5 percent of
 8                   standard coverage for all types of beneficiaries. That average subsidy takes two
                     forms:
 9                   • Direct subsidy—a capitated payment to plans calculated as a share of the
10                   adjusted national average of plan bids.
                     • Individual reinsurance—Medicare subsidizes 80 percent of drug spending
11                   above the out-of-pocket threshold. Reinsurance acts as a form of risk adjustment
12                   by providing greater federal subsidies for the highest cost enrollees.
     IV.       Bases for Opinions
13
               21.      In this section, I discuss my opinions and the bases for them. The first section
14
     evaluates the terms of the United – AARP SHIP Agreements, as well as other related agreements.
15
     The second section discusses damages methodologies that can be used to calculate damages on a
16
     classwide basis.
17
           A. Overview of AARP Agreements
18             1. Overview of Terms of United – AARP SHIP Agreements
19             22.      I understand that the business relationship involving Medicare supplement insurance
20 policies between United HealthCare Insurance Company (hereafter, “United” or “UHC”) and

21 Defendants started with an agreement dated February 26, 1997.14 Prior to the agreement with

22 United, AARP was offering Medicare supplement insurance through a SHIP program with

23

24

25

26
     14
          AARP Health Insurance Agreement, February 26, 1997, AARP_KRUKAS_0159645-745.
27

28
                                                        8
              ___________________________________________________________________________________
                 PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
            Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 13 of 75




 1 Prudential.15 This section provides an overview of the payment terms, and other related terms, from

 2 the start of United’s involvement in the SHIP program through the most recent agreements.

 3                (a) The 1997 SHIP Agreement

 4          23.      In an agreement dated February 26, 1997, AARP, the Trustees of the AARP

 5 Insurance Plan, and United entered into the “AARP Health Insurance Agreement” (hereafter, the
                          16
 6 “1997 SHIP Agreement”). The recitals to the 1997 SHIP Agreement state that AARP had

 7 determined United was

 8
 9

10                                            .17 The 1997 SHIP Agreement had a “Commencement

11 Date” of January 1, 1998, and the initial term of the 1997 SHIP Agreement continued for 10 years,
                           18
12 until December 31, 2007.

13          24.      The 1997 SHIP Agreement included exclusivity clauses to both parties – United

14 agreed that it would “not market group health insurance products or programs comparable to those

15                       the SHIP to any other nonemployer group without the prior consent of AARP

16                     ” other than plans in existence at the time of the agreement.19 AARP agreed to

17 exclusively license the “AARP Marks” to United for the provision of the SHIP program:

18

19

20                    ”20

21

22
     15
23    AARP Health Insurance Agreement, February 26, 1997, AARP_KRUKAS_0159645-745 at ‘673-674,
   ‘676-678, ‘680-681, ‘696. See also Mercer Presentation, Working Draft, “HPQRC Orientation,” September
   10, 2014, AARP_KRUKAS_0073890-939 at ‘910-911.
24 16
      AARP Health Insurance Agreement, February 26, 1997, AARP_KRUKAS_0159645-745.
   17
25    AARP Health Insurance Agreement, February 26, 1997, AARP_KRUKAS_0159645-745 at ‘660-661.
   18
      AARP Health Insurance Agreement, February 26, 1997, AARP_KRUKAS_0159645-745 at ‘663, ‘725.
26 19 AARP Health Insurance Agreement, February 26, 1997, AARP_KRUKAS_0159645-745 at ‘692-693.
   20
      AARP Health Insurance Agreement, February 26, 1997, AARP_KRUKAS_0159645-745 at ‘694.
27

28
                                                     9
           ___________________________________________________________________________________
              PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
            Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 14 of 75




 1          25.     In terms of payments, AARP received a payment referred to as the “AARP

 2 Allowance,” which was defined as follows: “

 3

 4

 5

 6                       ”21

 7          26.     With respect to payments to United, the 1997 SHIP Agreement calls out

 8 Administrative Service Fees and Pass-Through Expenses to be approved by AARP through a
 9 budget process, as well as “Risk and Profit Charges” calculated as a percentage of the SHIP Net

10 Premiums, but the percentages terms are redacted in the version of the 1997 SHIP Agreement I

11 have reviewed.22 The SHIP Net Premiums were defined as “

12
                                                              23
13

14          27.     The 1997 SHIP Agreement specifically calls for the allowance payment and

15 payments to United to be made out of Member Contributions:24

16

17

18

19

20
            28.     The 1997 SHIP Agreement also established a “Rate Stabilization Fund” (“RSF”),
21
     described as follows:25
22

23

24   21
      AARP Health Insurance Agreement, February 26, 1997, AARP_KRUKAS_0159645-745 at ‘701.
     22
25    AARP Health Insurance Agreement, February 26, 1997, AARP_KRUKAS_0159645-745 at ‘702-705.
   23
      AARP Health Insurance Agreement, February 26, 1997, AARP_KRUKAS_0159645-745 at ‘670.
26 24 AARP Health Insurance Agreement, February 26, 1997, AARP_KRUKAS_0159645-745 at ‘709-710.
   25
      AARP Health Insurance Agreement, February 26, 1997, AARP_KRUKAS_0159645-745 at ‘716.
27

28
                                                    10
           ___________________________________________________________________________________
              PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
            Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 15 of 75




 1

 2

 3

 4

 5

 6

 7                 (
 8          29.    AARP and United entered into several amendments to the 1997 SHIP Agreement.26
 9 Based upon my review, the primary amendments that affected the payments to AARP under the

10 1997 SHIP Agreement are the amendments dated December 28, 1999 and December 23, 2002. I

11 discuss these amendments in this section.

12          30.    An Amendment and Assignment to the 1997 SHIP Agreement was entered into as of
13 December 28, 1999 (hereafter, “Third Amendment”).27 In the Third Amendment, ASI was added

14 as a party to the agreement, and the certain activities including quality control operations were

15 assigned to ASI, as explained by the recitals: “

16

17

18                                                                                               ”
19          31.    The Third Amendment specified that the “
20

21                       ”29 The Third Amendment further states:30
22

23

24   26
      AARP_KRUKAS_0159746-840.
     27
25    Amendment and Assignment, December 28, 1999, AARP_KRUKAS_0159754-761.
   28
      Amendment and Assignment, December 28, 1999, AARP_KRUKAS_0159754-761 at ‘754.
26 29 Amendment and Assignment, December 28, 1999, AARP_KRUKAS_0159754-761 at ‘755.
   30
      Amendment and Assignment, December 28, 1999, AARP_KRUKAS_0159754-761 at ‘755.
27

28
                                                    11
           ___________________________________________________________________________________
              PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
            Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 16 of 75




 1

 2

 3

 4
            32.      What is referred to as “Exhibit B” in the excerpt above appears to be included as a
 5
     “Royalty Agreement” in the Third Amendment, which includes a recital that indicates that “
 6
                                                                                           31
                                                                                                The
 7
     payment terms that the Third Amendment describes as a “royalty fee” are identical to the payment
 8
     terms in the 1997 SHIP Agreement, except that the Third Amendment deducts the amounts paid to
 9
     ASI (which are defined to include 8% of the allowance amount plus any other amounts paid to ASI)
10
     as follows:32
11

12

13

14

15

16

17

18

19
            33.      The Sixth Amendment to the AARP health Insurance Agreement was dated
20
     December 26, 2002 (hereafter, “Sixth Amendment”).33 In the Sixth Amendment, the payment
21
     terms to AARP were increased. The recitals to the Sixth Amendment state that “
22

23

24
     31
25    Amendment and Assignment, December 28, 1999, AARP_KRUKAS_0159754-761 at ‘758.
     32
      Amendment and Assignment, December 28, 1999, AARP_KRUKAS_0159754-761 at ‘759.
26 33 Sixth Amendment to the AARP Health Insurance Agreement, December 23, 2002,
   AARP_KRUKAS_0159776-777.
27

28
                                                     12
            ___________________________________________________________________________________
               PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
           Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 17 of 75




 1

 2                                                .”34 The “Royalty” was increased to 3.25% of

 3 Member Contribution for 2002, 3.75% of Member Contributions for 2003, and 4.0% of Member

 4 Contribution for 2004 through 2007, “

 5                                               .”35

 6          34.    I note that the Sixth Amendment is dated the same as the effective date of the

 7 Seventh Amendment, and the Sixth Amendment specifically incorporates an agreement to execute

 8 the Seventh Amendment “
 9                .”36 Even though the payment terms are redacted in the Seventh Amendment, it

10 appears the Seventh Amendment increases the “risk and profit charge” to United. For example, the

11 Seventh Amendment includes the following recital, reflecting a higher payment contemplated for

12 United: “

13

14
                                                              37
15

16          35.    I also note that the Ninth Amendment to the 1997 SHIP Agreement added a new

17 insurance plan for AARP members with ages 50 to 64, but the payment terms for such plans are

18 redacted.38

19

20

21   34
        Sixth Amendment to the AARP Health Insurance Agreement, December 23, 2002,
22   AARP_KRUKAS_0159776-777.
     35
        Sixth Amendment to the AARP Health Insurance Agreement, December 23, 2002,
23   AARP_KRUKAS_0159776-777 at ‘777.
     36
        Sixth Amendment to the AARP Health Insurance Agreement, December 23, 2002,
24   AARP_KRUKAS_0159776-777. See also Seventh Amendment to the AARP Health Insurance Agreement,
     Effective as of December 23, 2002, AARP_KRUKAS_0159777-779.
     37
25      Seventh Amendment to the AARP Health Insurance Agreement, Effective as of December 23, 2002,
     AARP_KRUKAS_0159777-779 at ‘778.
     38
26      Ninth Amendment to the AARP Health Insurance Agreement, Effective as of October 1, 2003,
     AARP_KRUKAS_0159787-809.
27

28
                                                    13
           ___________________________________________________________________________________
              PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
               Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 18 of 75




                     (b) The 2008 SHIP Agreement
 1
               36.      Extending the 1997 SHIP Agreement, AARP, ASI, and United entered into the
 2
     Supplemental Health Insurance Program and Quality Control Services Agreement dated October 3,
 3
     2007 and effective January 1, 2008 (hereafter, the “2008 SHIP Agreement”).39 On the same date
 4
     and with the same effective date, AARP and United entered into the AARP License Agreement
 5
     (hereafter, “2008 SHIP License Agreement).40 The term of the 2008 SHIP Agreement was stated as
 6
     ending on December 31, 2017.41
 7
               37.      Based on my review, at a high level, the 2008 SHIP Agreement and 2008 SHIP
 8
     License Agreement appear to include and continue the primary components of the 1997 SHIP
 9
     Agreement, including:
10
                        •   A license grant to AARP “Licensed Marks” is included in the 2008 SHIP
11                          License Agreement:
12

13

14

15                                                                          The 2008 SHIP License
                            Agreement defines
16

17                      •   The 2008 SHIP Agreement includes similar exclusivity terms as the 1997
                            SHIP Agreement. For example, United agreed to not offer any program
18
                            competitive with any SHIP plan (excluding Part D and Medicare
19                          Advantage plans).44 Further, in the accompanying 2008 SHIP License
                            Agreement, AARP provided an exclusivity provision that provides
20
     39
          Supplemental Health Insurance Program and Quality Control Services Agreement, dated October 3,2007
21 and effective January 1, 2008, AARP_KRUKAS_0161635-809.
     40
22      AARP license Agreement, dated October 3, 2007 and effective January 1, 2008, UNITED_KRU
     _0072158-175.
     41
23      Supplemental Health Insurance Program and Quality Control Services Agreement, dated October 3,2007
     and effective January 1, 2008, AARP_KRUKAS_0161635-809 at ‘697.
     42
24      AARP license Agreement, dated October 3, 2007 and effective January 1, 2008, UNITED_KRU
     _0072158-175 at ‘160.
     43
25      AARP license Agreement, dated October 3, 2007 and effective January 1, 2008, UNITED_KRU
     _0072158-175 at ‘158.
     44
26      Supplemental Health Insurance Program and Quality Control Services Agreement, dated October 3,2007
     and effective January 1, 2008, AARP_KRUKAS_0161635-809 at ‘662.
27

28
                                                       14
              ___________________________________________________________________________________
                 PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
               Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 19 of 75




                              AARP would not “
 1

 2                                             ”45
                          •   The 2008 SHIP Agreement continues to include the Rate Stabilization
 3                            Fund.46
 4             38.        With respect to payments, the 2008 SHIP Agreement specified payment to AARP as
 5 follows: “

 6

 7                                            ”47 The 2008 SHIP License Agreement (the “SHIP License
 8 Agreement” referenced in this clause) provides for a royalty of

 9

10                   48


11             39.        The 2008 SHIP Agreement also includes a “Risk and Profit Charge” to United
12 “                                                                                        ”49
13

14

15                                      50


16

17                               .51
18

19
     45
          AARP license Agreement, dated October 3, 2007 and effective January 1, 2008, UNITED_KRU
20 _0072158-175 at ‘160, ‘163.
     46
          Supplemental Health Insurance Program and Quality Control Services Agreement, dated October 3,2007
21 and effective January 1, 2008, AARP_KRUKAS_0161635-809 at ‘670.
     47
22      Supplemental Health Insurance Program and Quality Control Services Agreement, dated October 3,2007
     and effective January 1, 2008, AARP_KRUKAS_0161635-809 at ‘667.
     48
23      AARP license Agreement, dated October 3, 2007 and effective January 1, 2008,
     UNITED_KRU_0072158-175 at ‘163.
     49
24      Supplemental Health Insurance Program and Quality Control Services Agreement, dated October 3,2007
     and effective January 1, 2008, AARP_KRUKAS_0161635-809 at ‘667.
     50
25      Supplemental Health Insurance Program and Quality Control Services Agreement, dated October 3,2007
     and effective January 1, 2008, AARP_KRUKAS_0161635-809 at ‘667-668, ‘686-687.
     51
26      Supplemental Health Insurance Program and Quality Control Services Agreement, dated October 3,2007
     and effective January 1, 2008, AARP_KRUKAS_0161635-809 at ‘668-669.
27

28
                                                       15
              ___________________________________________________________________________________
                 PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
            Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 20 of 75




 1          40.      The 2008 SHIP Agreement includes a

 2

 3

 4          41.      The 2008 SHIP Agreement also includes

 5

 6

 7

 8

 9

10

11          42.      I have reviewed five amendments to the 2008 SHIP Agreement; based on my
12 review, none of the amendments

13                (c) The 2014 SHIP Agreement
14          43.      Prior to the expiration of the 2008 SHIP Agreement (the term of which was to end

15 December 31, 2017), AARP, ASI, United, and Optum Services, Inc. (hereafter, “Optum”) entered

16 into a Ship Program License and Quality Control Services Agreement effective as of January 1,
                                               55
17 2014 (hereafter, the “2014 SHIP Agreement”). The 2014 SHIP Agreement contained an initial
                                   56
18 term through December 31, 2020.

19          44.      Based on my review, at a high level, the 2014 SHIP Agreement appears to include

20 and continue the primary components of the 2008 SHIP Agreement, including:

21

22   52
        Supplemental Health Insurance Program and Quality Control Services Agreement, dated October 3,2007
23   and effective January 1, 2008, AARP_KRUKAS_0161635-809 at ‘668.
     53
        Supplemental Health Insurance Program and Quality Control Services Agreement, dated October 3,2007
24   and effective January 1, 2008, AARP_KRUKAS_0161635-809 at ‘679.
     54
        AARP_KRUKAS_0003637-702.
     55
25      SHIP Program License and Quality Control Services Agreements, Effective January 1, 2014,
     AARP_KRUKAS_0000058-170.
     56
26      SHIP Program License and Quality Control Services Agreements, Effective January 1, 2014,
     AARP_KRUKAS_0000058-170 at ‘092.
27

28
                                                     16
            ___________________________________________________________________________________
               PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
            Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 21 of 75




                   •   A license grant to AARP “Licensed Marks” is included in the 2014 SHIP
 1
                       Agreement: “
 2

 3

 4

 5
                                       57
 6

 7

 8                                                                                             ”58
 9                 •   With respect to exclusivity,
10

11                                                                                 . 59

12
                                                                                          60

13
                   •   The 2014 SHIP Agreement continues to include the Rate Stabilization
14                     Fund.61

15          45.    With respect to payments to AARP, the 2014 SHIP Agreement specifies a

16
                                  62
17

18

19

20   57
        SHIP Program License and Quality Control Services Agreements, Effective January 1, 2014,
     AARP_KRUKAS_0000058-170 at ‘079, 136.
21   58
        SHIP Program License and Quality Control Services Agreements, Effective January 1, 2014,
22   AARP_KRUKAS_0000058-170 at ‘106. See also Relationship Agreement, effective January 1, 2014,
     AARP_KRUKAS_0000001-048 at ‘038.
     59
23      SHIP Program License and Quality Control Services Agreements, Effective January 1, 2014,
     AARP_KRUKAS_0000058-170 at ‘078.
     60
24      SHIP Program License and Quality Control Services Agreements, Effective January 1, 2014,
     AARP_KRUKAS_0000058-170 at ‘079.
     61
25      SHIP Program License and Quality Control Services Agreements, Effective January 1, 2014,
     AARP_KRUKAS_0000058-170 at ‘080, ‘144-145.
     62
26      SHIP Program License and Quality Control Services Agreements, Effective January 1, 2014,
     AARP_KRUKAS_0000058-170 at ‘139.
27

28
                                                    17
           ___________________________________________________________________________________
              PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
            Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 22 of 75




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13          46.     With respect to payments to United, the 2014 SHIP Agreements calls for

14

15

16

17

18

19

20

21
     63
22      SHIP Program License and Quality Control Services Agreements, Effective January 1, 2014,
     AARP_KRUKAS_0000058-170 at ‘139-140.
     64
23      SHIP Program License and Quality Control Services Agreements, Effective January 1, 2014,
     AARP_KRUKAS_0000058-170 at ‘139-140.
     65
24      SHIP Program License and Quality Control Services Agreements, Effective January 1, 2014,
     AARP_KRUKAS_0000058-170 at ‘141.
     66
25      SHIP Program License and Quality Control Services Agreements, Effective January 1, 2014,
     AARP_KRUKAS_0000058-170 at ‘141-142.
     67
26      SHIP Program License and Quality Control Services Agreements, Effective January 1, 2014,
     AARP_KRUKAS_0000058-170 at ‘076-077, ‘143.
27

28
                                                     18
            ___________________________________________________________________________________
               PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
               Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 23 of 75




 1             47.     In addition, under Section 6.2,

 2

 3

 4

 5

 6

 7             48.     In addition to the

 8

 9

10             49.     The 2014 SHIP Agreement increased the
11

12

13             50.     The 2014 SHIP Agreement also includes
14

15

16

17

18

19

20
     68
          SHIP Program License and Quality Control Services Agreements, Effective January 1, 2014,
21 AARP_KRUKAS_0000058-170 at ‘077.
     69
22      SHIP Program License and Quality Control Services Agreements, Effective January 1, 2014,
     AARP_KRUKAS_0000058-170 at ‘077.
     70
23      SHIP Program License and Quality Control Services Agreements, Effective January 1, 2014,
     AARP_KRUKAS_0000058-170 at ’077-078.
     71
24      SHIP Program License and Quality Control Services Agreements, Effective January 1, 2014,
     AARP_KRUKAS_0000058-170 at ‘143-144.
     72
25      SHIP Program License and Quality Control Services Agreements, Effective January 1, 2014,
     AARP_KRUKAS_0000058-170 at ‘080.
     73
26      SHIP Program License and Quality Control Services Agreements, Effective January 1, 2014,
     AARP_KRUKAS_0000058-170 at ‘082.
27

28
                                                        19
               ___________________________________________________________________________________
                  PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
            Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 24 of 75




 1

 2

 3          51.      A United letter discussing

 4

 5

 6

 7          52.      In addition to the 2014 SHIP Agreement, I have reviewed four amendments to the
                       75
 8 2014 SHIP Agreement. The second amendment to the 2014 SHIP Agreement replaces the

 9 discussion of

10

11                                        The fourth amendment, effective July 12, 2017,

12

13

14

15          2. Overview of the Terms of United –AARP Part D / Medicare Advantage Plans
                  (a) Terms of the 2014 Part D Agreement
16
            53.      Effective January 1, 2014, AARP, ASI, and United entered into a Part D Program
17
     Trademark License Agreement (hereafter, the “2014 Part D Agreement”).78 Per the Recitals of the
18
     agreement, the parties had entered into an Amended and Restated Trademark License Agreement
19
     effective January 1, 2008, and entered into the 2014 Part D Agreement to amend, restate, and
20

21   74
        United Letter from Gary Steele to David Mathis Re: 2015 Final Operating Expenses Estimates, March 31,
22   2014, AARP_KRUKAS_0021889-903 at ‘891.
     75
        Amendment No. 1 to 2014 Agreement, effective January 1, 2014, AARP_KRUKAS_0022755-756. See
23   also Amendment No. 2 to 2014 Agreement, effective January 1, 2016, AARP_KRUKAS_0000487-500.See
     also Amendment No. 3 to 2014 Agreement, effective July 15, 2016, AARP_KRUKAS_0000501-506. See
24   also Amendment No. 4 to 2014 Agreement, effective July 12, 2017, AARP_KRUKAS_0000396-477.
     76
        Amendment No. 2 to 2014 Agreement, effective January 1, 2016, AARP_KRUKAS_0000487-500 at
25   ‘488.
     77
        Amendment No. 4 to 2014 Agreement, effective July 12, 2017, AARP_KRUKAS_0000396-477 at ‘401.
     78
26      Part D Program Trademark License Agreement, Effective January 1, 2014, AARP_KRUKAS_0008844-
     873.
27

28
                                                     20
            ___________________________________________________________________________________
               PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
             Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 25 of 75




 1 replace the 2008 agreement in its entirety.79 The 2014 Part D Agreement had an initial term that

 2 continued through December 31, 2020.80

 3           54.      In the 2014 Part D Agreement, AARP granted to United a

 4

 5

 6

 7

 8

 9           55.

10

11

12

13

14

15

16

17

18

19

20   79
        Part D Program Trademark License Agreement, Effective January 1, 2014, AARP_KRUKAS_0008844-
     873 at ‘847-848.
21   80
        Part D Program Trademark License Agreement, Effective January 1, 2014, AARP_KRUKAS_0008844-
22   873 at ‘860.
     81
        Part D Program Trademark License Agreement, Effective January 1, 2014, AARP_KRUKAS_0008844-
23   873 at ‘848.
     82
        Part D Program Trademark License Agreement, Effective January 1, 2014, AARP_KRUKAS_0008844-
24   873 at ‘850.
     83
        Part D Program Trademark License Agreement, Effective January 1, 2014, AARP_KRUKAS_0008844-
25   873 at ‘860. The Exhibit 3.1 referenced in the excerpt above lists all 50 U.S. States, as well as U.S. territories
     including the District of Columbia, Puerto Rico, Guam, the U.S. Virgin Islands, American Somoa, and
26   Northern Mariana Islands. (Part D Program Trademark License Agreement, Effective January 1, 2014,
     AARP_KRUKAS_0008844-873 at ‘869-872.)
27

28
                                                     21
            ___________________________________________________________________________________
               PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
           Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 26 of 75




 1          56.    The royalty for the license grant is a

 2

 3

 4

 5                 (1) First Amendment to the 2014 Part D Agreement

 6          57.    A First Amendment to the 2014 Part D Agreement was entered into and effective
                 85
 7 July 12, 2017.

 8

 9

10

11

12

13

14          58.    The First Amendment to the 2014 Part D Agreement

15

16

17

18

19

20

21
     84
22      Part D Program Trademark License Agreement, Effective January 1, 2014, AARP_KRUKAS_0008844-
     873 at ‘858.
     85
23      Amendment No. 1 to Part D Program Trademark License Agreement, effective July 12, 2017,
     AARP_KRUKAS_0163205-226.
     86
24      Amendment No. 4 to 2014 Agreement, effective July 12, 2017, AARP_KRUKAS_0000396-477.
     87
        Amendment No. 1 to Part D Program Trademark License Agreement, effective July 12, 2017,
25   AARP_KRUKAS_0163205-226 at ‘209.
     88
        Amendment No. 4 to 2014 Agreement, effective July 12, 2017, AARP_KRUKAS_0000396-477 at ‘401.
     89
26      Amendment No. 1 to Part D Program Trademark License Agreement, effective July 12, 2017,
     AARP_KRUKAS_0163205-226 at ‘208, ‘222.
27

28
                                                    22
           ___________________________________________________________________________________
              PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
           Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 27 of 75




 1

 2

 3

 4

 5

 6

 7

 8
                  (b) Terms of the 2014 MA Agreement
 9
            59.      Effective January 1, 2014, AARP, ASI, and United entered into an MA Program
10
     Trademark License Agreement (hereafter, the “2014 MA Agreement”).92
11

12

13

14

15
            60.      In the 2014 MA Agreement, AARP granted to United a
16

17

18
                                                                                             In
19

20

21   90
        Amendment No. 1 to Part D Program Trademark License Agreement, effective July 12, 2017,
22   AARP_KRUKAS_0163205-226 at ‘208, ‘222-224.
     91
        Amendment No. 1 to Part D Program Trademark License Agreement, effective July 12, 2017,
23   AARP_KRUKAS_0163205-226 at ‘224.
     92
        MA Program Trademark License Agreement, Effective January 1, 2014, AARP_KRUKAS_0008874-908.
     93
24      MA Program Trademark License Agreement, Effective January 1, 2014, AARP_KRUKAS_0008874-908
     at ‘876-877.
     94
25      MA Program Trademark License Agreement, Effective January 1, 2014, AARP_KRUKAS_0008874-908
     at ‘891.
     95
26      MA Program Trademark License Agreement, Effective January 1, 2014, AARP_KRUKAS_0008874-908
     at ‘877.
27

28
                                                    23
           ___________________________________________________________________________________
              PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
           Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 28 of 75




 1 addition,

 2

 3          61.

 4

 5

 6

 7

 8

 9

10

11

12
            62.    The royalty for the license grant is a
13

14

15

16
                   (1) First Amendment to the 2014 MA Agreement
17          63.    A First Amendment to the 2014 MA Agreement was entered into and effective July
18 12, 2017.99 The First Amendment to the 2014 MA Agreement was effective the same date as the

19 Fourth Amendment to the 2014 SHIP Agreement, which, among other things, extended the Term of

20 the 2014 SHIP Agreement.100 The First Amendment to the 2014 MA Agreement extends the term

21

22   96
        MA Program Trademark License Agreement, Effective January 1, 2014, AARP_KRUKAS_0008874-908
23   at ‘879.
     97
        MA Program Trademark License Agreement, Effective January 1, 2014, AARP_KRUKAS_0008874-908
24   at ‘891.
     98
        MA Program Trademark License Agreement, Effective January 1, 2014, AARP_KRUKAS_0008874-908
25   at ‘889.
     99
        Amendment No. 1 to MA Program Trademark License Agreement, effective July 12, 2017,
26   AARP_KRUKAS_0163174-204.
     100
         Amendment No. 4 to 2014 Agreement, effective July 12, 2017, AARP_KRUKAS_0000396-477.
27

28
                                                    24
           ___________________________________________________________________________________
              PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
              Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 29 of 75




 1 of the 2014 MA Agreement an additional five years, through 2025, and provides

 2

 3

 4

 5            64.      The First Amendment to the 2014 MA Agreement includes

 6

 7

 8

 9

10
                                                                               4
11

12

13

14

15

16

17

18                  (c) Exemplar Calculation of the Effective Royalty Rates Paid Under Part D /
                        Medicare Advantage Agreements
19            65.      As discussed above, both the 2014 Part D Agreement and the 2014 MA Agreement
20 call for

21

22   101
         Amendment No. 1 to MA Program Trademark License Agreement, effective July 12, 2017,
23   AARP_KRUKAS_0163174-204 at ‘179.
     102
         Amendment No. 4 to 2014 Agreement, effective July 12, 2017, AARP_KRUKAS_0000396-477 at ‘401.
     103
24       Amendment No. 1 to MA Program Trademark License Agreement, effective July 12, 2017,
     AARP_KRUKAS_0163174-204 at ‘178, ‘200.
     104
25       Amendment No. 1 to MA Program Trademark License Agreement, effective July 12, 2017,
     AARP_KRUKAS_0163174-204 at ‘178, ‘200-201.
     105
26       Amendment No. 1 to MA Program Trademark License Agreement, effective July 12, 2017,
     AARP_KRUKAS_0163174-204 at ‘201.
27

28
                                                    25
           ___________________________________________________________________________________
              PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
           Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 30 of 75




 1                                                      Although I have not reviewed the earlier Part D

 2 and MA agreements, it appears the

 3                         The 2017 amendments discussed above

 4

 5

 6

 7

 8

 9

10

11         66.     In order to compare these

12                              , I have searched for information regarding the total premiums paid to

13 United for the Part D and Medicare Advantage agreements in order to calculate an effective royalty

14 rate paid under these agreements.

15         67.     AARP produced a September 2015 presentation that reports information about the

16

17            For the Part D Plan, the presentation reports
18                                             Using this information,
19                                                                                Performing a similar
20 calculation for Medicare Advantage,

21

22

23
     106
24     Materials for ASI Health Products Quality Review Committee Meeting, May 6, 2015,
   AARP_KRUKAS_0027963-8064 at ‘8058-8059.
   107
25     Mercer Presentation, “HPQRC Orientation,” September 9, 2015, AARP_KRUKAS_0086271-336 at ‘281.
   108
       Mercer Presentation, “HPQRC Orientation,” September 9, 2015, AARP_KRUKAS_0086271-336 at ‘281.
26 109 Schedule 2.3. (Exhibit B)
   110
       Schedule 2.3. (Exhibit B)
27

28
                                                    26
           ___________________________________________________________________________________
              PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
            Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 31 of 75




 1           68.     To confirm this is a reasonable estimate of premiums paid by the insureds for the

 2 Part D and MA Plans, I also performed the calculation for Medicare Supplement, which resulted in

 3 total annual premium collected from insureds for Medicare Supplement estimated to be

 4          ,111 which is close to the

 5                                               .112 Therefore, it appears this 2015 presentation

 6 provides a reasonable way to estimate the insureds portion of premiums for the Part D and MA

 7 Plans.

 8           69.     However, as I discussed in Section III.C, unlike the situation with Medicare

 9 Supplement plans, for which Medicare does not contribute to the premiums, Medicare (CMS) does

10 contribute to the premiums for Part D and Medicare Advantage plans. For example,

11

12

13

14

15

16                 Therefore, I understand the bulk of the MA premiums received by United are from
17 CMS, and at least some portion of the Part D premiums received by United are from CMS.

18           70.     I have not reviewed any information produced in this case that allows for a
19 calculation of the total premiums received by United from CMS for its Part D and Medicare

20 Advantage programs. Therefore, I have estimated the total premiums for 2014 using United’s

21 publically reported revenue for 2014 in its form 10-k. UnitedHealth Group Inc.’s 2014 form 10-k

22 reports the following information:

23

24   111
       Schedule 2.3. (Exhibit B)
     112
25     AARP_KRUKAS_0004364.xlsm, tab “Exh H”.
   113
       Mercer Presentation, “HPQRC Orientation,” September 9, 2015, AARP_KRUKAS_0086271-336 at ‘302.
26 114 Mercer Presentation, “ASI Health Products Quality Review Committee, 2017 Orientation,” November
   2017, AARP_KRUKAS_0066950-977 at ‘972.
27

28
                                                     27
            ___________________________________________________________________________________
               PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
            Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 32 of 75




                    •   UnitedHealthcare Medicare & Retirement business had revenue of
 1
                        $46.258 billion in 2014, and UnitedHealth Group had total consolidated
 2                      revenue of $130.474 billion.115
                    •   “UnitedHealthcare Medicare & Retirement offers a spectrum of risk-
 3
                        based Medicare products that may be purchased by individuals or on a
 4                      group basis, including Medicare Advantage plans, Medicare Prescription
                        Drug Benefit (Medicare Part D) and Medicare Supplement products that
 5                      extend     and     enhance    traditional   fee-for-service    coverage.
                        UnitedHealthcare Medicare & Retirement services include care
 6                      management and clinical management programs, a nurse health line
                        service, 24-hour access to health care information, access to discounted
 7
                        health services from a network of care providers and administrative
 8                      services.”116
                    •   “Premium revenues from the Centers for Medicare & Medicaid Services
 9
                        (CMS) represented 29% of UnitedHealth Group’s total consolidated
10                      revenues for the year ended December 31, 2014, most of which were
                        generated by UnitedHealthcare Medicare & Retirement.”117
11
                    •   “Medicare Advantage. UnitedHealthcare Medicare & Retirement
12                      provides health care coverage for seniors and other eligible Medicare
                        beneficiaries primarily through the Medicare Advantage program
13                      administered by CMS, including Medicare Advantage HMO plans,
                        preferred provider organization (PPO) plans, Point-of-Service plans,
14                      Private-Fee-for-Service plans and Special Needs Plans (SNPs). Under the
15                      Medicare Advantage program, UnitedHealthcare Medicare & Retirement
                        provides health insurance coverage in exchange for a fixed monthly
16                      premium per member from CMS and in some cases consumer premiums.
                        Premium amounts received from CMS vary based on the geographic
17                      areas in which members reside; demographic factors such as age, gender,
                        and institutionalized status; and the health status of the individual.
18                      UnitedHealthcare Medicare & Retirement had approximately 3 million
19                      people enrolled in its Medicare Advantage products as of December 31,
                        2014.”118
20                  •   “Medicare Part D. UnitedHealthcare Medicare & Retirement provides
21                      Medicare Part D benefits to beneficiaries throughout the United States
                        and its territories through its Medicare Advantage and stand-alone
22                      Medicare Part D plans. UnitedHealthcare Medicare & Retirement offers
                        two stand-alone Medicare Part D plans: the AARP MedicareRx Preferred
23                      and the AARP MedicareRx Saver Plus plans. The stand-alone Medicare
                        Part D plans address a large spectrum of beneficiaries’ needs and
24
     115
25     UnitedHealth Group Inc.’s Form 10-k for the fiscal year ended December 31, 2014, p. 42.
     116
       UnitedHealth Group Inc.’s Form 10-k for the fiscal year ended December 31, 2014, p. 5.
26 117 UnitedHealth Group Inc.’s Form 10-k for the fiscal year ended December 31, 2014, p. 5.
   118
       UnitedHealth Group Inc.’s Form 10-k for the fiscal year ended December 31, 2014, p. 5.
27

28
                                                     28
            ___________________________________________________________________________________
               PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
            Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 33 of 75




                       preferences for their prescription drug coverage, including low cost
 1                     prescription options. Each of the plans includes the majority of the drugs
 2                     covered by Medicare and provides varying levels of coverage to meet the
                       diverse needs of Medicare beneficiaries. As of December 31, 2014,
 3                     UnitedHealthcare enrolled approximately 8 million people in the
                       Medicare Part D programs, including more than 5 million individuals in
 4                     the stand-alone Medicare Part D plans and approximately 3 million in
                       Medicare Advantage plans incorporating Medicare Part D coverage.”119
 5
             71.   Based on this information, to provide a rough estimate of total Part D and MA
 6
     premiums from CMS, United’s total premiums from CMS can be estimated based on applying 29%
 7
     referenced above to UHG’s total consolidated revenue of $130.474 billion,120 which results in an
 8
     estimated premium revenue from CMS of $37.837 billion.121 Given the form 10-k reports that
 9
     “most” of this revenue was generated by UnitedHealthcare Medicare & Retirement,122 I multiply
10
     this total premium revenue from CMS by 75% to estimate the 2014 premiums from CMS related to
11
     the UnitedHealthcare Medicare & Retirement business: $28,378 million.123 As discussed above, I
12
     understand that CMS does not pay any portion of the premiums for Medicare Supplement, so these
13
     premiums related to MA and Part D Plans.
14
             72.   The form 10-k indicates that United had 3 million people enrolled in MA products at
15
     the end of 2014,124 whereas
16
                         125
                               Based on this information, I estimate that     of United’s MA plans are
17
     AARP MA plans. For Part D Plans, the form-10k indicates that “more than 5 million” individuals
18
     are in the two stand-alone Medicare Part D plans, both of which are AARP plans, and an additional
19
     3 million individuals receive Part D coverage through an MA plan incorporating Part D coverage
20
                                        .126 For the purposes of this estimate, I conservatively assume that
21
           of United’s MA and Part D Plan premiums from CMS are related to United’s AARP MA and
22
     119
23     UnitedHealth Group Inc.’s Form 10-k for the fiscal year ended December 31, 2014, p. 6.
     120
       UnitedHealth Group Inc.’s Form 10-k for the fiscal year ended December 31, 2014, pp. 5, 42.
   121
24 122 Schedule 2.2. (Exhibit B)
       UnitedHealth Group Inc.’s Form 10-k for the fiscal year ended December 31, 2014, p. 5.
   123
25     Schedule 2.2. (Exhibit B)
   124
       UnitedHealth Group Inc.’s Form 10-k for the fiscal year ended December 31, 2014, p. 5.
26 125 Mercer Presentation, “HPQRC Orientation,” September 9, 2015, AARP_KRUKAS_0086271-336 at ‘281.
   126
       UnitedHealth Group Inc.’s Form 10-k for the fiscal year ended December 31, 2014, p. 6.
27

28
                                                     29
            ___________________________________________________________________________________
               PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
            Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 34 of 75




 1 Part D Plans, resulting in an estimate of $17.027 billion of premiums paid by CMS to United for

 2 AAPR MA and Part D Plans.127 To these premiums paid by CMS, I add the estimated premiums

 3 paid by the insureds of                                                                   , resulting in

 4 total premiums in 2014 of the AARP Part D and MA Plans in the amount of                          .128

 5 Therefore, based on the 2014 total annual royalty of                                                 , the

 6 effective royalty rate for 2014 is estimated to be         .129

 7          73.     Based on UnitedHealth Group’s information reported in its form 10-k, it appears that

 8 the total premiums related to AARP MA and Part D Plans likely increased over the Class Period,

 9 which would result in an even lower effective royalty rate later in the Class Period. For example, in

10 its form-10k for 2018, UHG reports that Medicare Advantage plans increased to 4.9 million

11 individuals as of December 31, 2018 and Part D increased to 9.0 million individuals (4.7 million in

12 stand-alone, and 4.3 million in MA plans incorporating Part D coverage).130

13          74.     The calculations in this section have been performed to provide an example of the
14 effective royalty rate paid under the MA and Part D Plans. If United produces information on the

15 total premiums it has earned under the respective programs, I will calculate the effective royalty

16 rates using such information.

17          3. Other Agreements Related to the United – AARP Agreements

18          75.     In addition to the agreements discussed above, various parties to the agreements

19 entered into additional agreements that are discussed in the sub-sections below.
              (a) Master Services Agreement
20
          76.     AARP and ASI entered into an Amended and Restated AARP/ASI Master Services
21
   Agreement effective January 1, 2014 (hereafter, the “2014 MSA”).131 The 2014 MSA states it is
22

23
     127
24     Schedule 2.2. (Exhibit B)
     128
       Schedule 2.1. (Exhibit B)
   129
25     Schedule 2.1. (Exhibit B)
   130
       UnitedHealth Group Inc.’s Form 10-k for the fiscal year ended December 31, 2018, pp. 4-5.
26 131 Amended and Restated AARP/ASI Master Services agreement, effective January 1, 2014,
   AARP_KRUKAS_0163120-173.
27

28
                                                     30
            ___________________________________________________________________________________
               PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
               Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 35 of 75




                                                                                 132
 1                                                                                     The Statements of
                                                                               133
 2 Work were to

 3             77.       The 2014 MSA provides for

 4

 5

 6
                 134
 7                     The total of these five categories is specified to be
                                                                                       135
 8                                                                                           The 2014 MSA

 9 specifies that the

10
                                                                 136
11

12             78.       I have reviewed an (unsigned) Statement of Work #4 with creation date August 13,
13 2014 that relates to “Quality Control (Health)” and covers the Medicare Supplement, Part D Plan,

14 and Medicare Advantage plan, among other plans.137 This Statement of Work #4 indicates that

15 payment for services under the Statement of Work would be made
                                                                                              138
16                                                                                                  AARP also
17

18

19
     132
           Amended and Restated AARP/ASI Master Services agreement, effective January 1, 2014,
20 AARP_KRUKAS_0163120-173 at ‘122.
     133
           Amended and Restated AARP/ASI Master Services agreement, effective January 1, 2014,
21 AARP_KRUKAS_0163120-173 at ‘122.
     134
22       Amended and Restated AARP/ASI Master Services agreement, effective January 1, 2014,
     AARP_KRUKAS_0163120-173 at ‘122-123.
     135
23       Amended and Restated AARP/ASI Master Services agreement, effective January 1, 2014,
     AARP_KRUKAS_0163120-173 at ‘123.
     136
24       Amended and Restated AARP/ASI Master Services agreement, effective January 1, 2014,
     AARP_KRUKAS_0163120-173 at ‘123.
     137
25       AARP & AARP Services, Inc. Statement of Work #4, Creation Date August 13, 2014,
     AARP_KRUKAS_0077114-119 at ‘114, ‘119.
     138
26       AARP & AARP Services, Inc. Statement of Work #4, Creation Date August 13, 2014,
     AARP_KRUKAS_0077114-119 at ‘118.
27

28
                                                        31
               ___________________________________________________________________________________
                  PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
           Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 36 of 75




 1 produced a (signed) Statement of Work #4 (and Attachments) with a creation date of June 25, 2012

 2 that relates to an earlier version of the MSA that was effective January 1, 2010.139

 3          79.      Per the terms of the Statement of Work #4 with a creation date of August 13, 2014,

 4 Attachment #6 to Statement of Work #4 relates to the SHIP-Medicare Supplement program,

 5 Attachment #2 to Statement of Work #4 relates to the Part D Plan, and Attachment #4 to the

 6 Statement of Work #4 relates to Medicare Advantage.140 I have reviewed a version of Attachment

 7 #6 that relates to the 2015 Statement of Work,141 as well as a red-lined version that reflects a change

 8 from the 2014 Statement of Work to the 2015 Statement of Work.142 In addition, I have reviewed

 9 versions of Attachment #2 and Attachment #4 that related to the 2015 Statement of Work.143

10                (b) Consulting Agreement

11          80.      ASI and United entered into an Amended and Restated Consulting Agreement
                                                                                144
12 effective as of January 1, 2014 (hereafter, the “2014 Consulting Agreement”). The Recitals to

13 the 2014 Consulting Agreement state that the parties

14

15

16 The Term of the 2014 Consulting Agreement matched the 2014 SHIP Agreement, running through
                   146
17 the end of 2020.

18

19

20   139
         AARP & AARP Services, Inc. Statement of Work #4, Creation Date June 25, 2012,
     AARP_KRUKAS_0037974-994 at ‘974, 978.
21   140
         AARP & AARP Services, Inc. Statement of Work #4, Creation Date August 13, 2014,
22   AARP_KRUKAS_0077114-119 at ‘114, ‘119.
     141
         AARP_KRUKAS_0007801.
     142
23       AARP_KRUKAS_0075622-623.
     143
         AARP_KRUKAS_0077135. See also AARP_KRUKAS_0077131.
     144
24       Amended and Restated Consulting Agreement, effective January 1, 2014, AARP_KRUKAS_0069712-
     726.
     145
25       Amended and Restated Consulting Agreement, effective January 1, 2014, AARP_KRUKAS_0069712-
     726 at ‘712.
     146
26       Amended and Restated Consulting Agreement, effective January 1, 2014, AARP_KRUKAS_0069712-
     726 at ‘717-718.
27

28
                                                    32
           ___________________________________________________________________________________
              PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
           Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 37 of 75




 1          81.      The Services to be provided under the 2014

 2
                                                                                                    147
 3

 4          82.      The 2014 Consulting Agreement specifies compensation to ASI to be

 5
                   148
 6                       The 2014 Consulting Agreement also specifies that this

 7
                                                                                              149
 8

 9                (c) Relationship Agreement

10          83.      In conjunction with the 2014 SHIP Agreement, AARP, ASI, and Optum entered into

11 a Relationship Agreement, also effective January 1, 2014 (hereafter, the “2014 Relationship
               150
12 Agreement”).    The purpose of the 2014 Relationship Agreement is specified as being

13

14

15
                   151
16                       The three Programs mentioned in the 2014 Relationship Agreement are the SHIP
                                                    152
17 Program, the MA Program, and the Part D Program.

18          84.      An April 8, 2014 internal Memorandum discussing the 2014 Relationship

19 Agreement provides an overview of the Relationship Agreement:

20

21

22   147
         Amended and Restated Consulting Agreement, effective January 1, 2014, AARP_KRUKAS_0069712-
23   726 at ‘714.
     148
         Amended and Restated Consulting Agreement, effective January 1, 2014, AARP_KRUKAS_0069712-
24   726 at ‘717.
     149
         Amended and Restated Consulting Agreement, effective January 1, 2014, AARP_KRUKAS_0069712-
25   726 at ‘717.
     150
         Relationship Agreement, effective January 1, 2014, AARP_KRUKAS_0000001-048.
     151
26       Relationship Agreement, effective January 1, 2014, AARP_KRUKAS_0000001-048 at ‘006-007.
     152
         Relationship Agreement, effective January 1, 2014, AARP_KRUKAS_0000001-048 at ‘007.
27

28
                                                    33
           ___________________________________________________________________________________
              PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
            Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 38 of 75




 1

 2

 3          4. Discussion of the Royalties Paid to AARP in the SHIP Agreement

 4          85.     In my opinion, based on my review of the SHIP agreements discussed above, as well

 5 as how those agreements compare to the economic terms of the Part D and Medicare Advantage

 6 programs above, the payment terms to AARP reflected in the 2014 SHIP Agreement are

 7 significantly inflated over a royalty for AARP’s intellectual property that would be reached outside

 8 the context of the SHIP Program. I reach this opinion based on analysis of several aspects of the

 9 SHIP agreements, as described in this section.
               (a) United Does Not Have a Profit Incentive to Reduce the Royalties Paid to AARP
10
           86.     The structure of the SHIP agreement is set up such that United does not have a profit
11
   incentive to reduce the payments to AARP. As I understand the mechanics of the SHIP agreement,
12

13
                  Instead, United is paid                                                               and
14
     any remaining amounts in the SHIP program after expenses flow to the RSF. For example,
15

16

17

18

19

20

21

22

23

24
     153
25     Internal Memorandum, “Overview of Relationship Agreement with Optum Regarding New
   Opportunities,” April 8, 2014, AARP_KRUKAS_0026518-521 at ‘518.
26 154 Draft Memorandum, “2017 Insured Products Pricing Report for the Health Products Quality Review
   Committee,” May 2016, AARP_KRUKAS_0154128-185 at ‘142.
27

28
                                                    34
           ___________________________________________________________________________________
              PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
            Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 39 of 75




 1          87.      Given the SHIP program framework,

 2

 3

 4                (b) The Royalties Paid to AARP Have Consistently Increased Over Time

 5          88.      As summarized in my discussion of the SHIP Agreements, the percentage of

 6 Member ContributionD paid to AARP have consistently

 7                   •   In the 1997 SHIP Agreement, 4% of the first $1 billion and 2.5%
                         thereafter.155
 8                   •   In the 2002 Amendment to the 1997 SHIP Agreement, the rates were
 9                       increased to 3.25% for 2002, 3.75% for 2003, and 4.0% for 2004 through
                         2007.156
10                   •   In the 2008 SHIP Agreement, the rate was increased to
11

12                   •   In the 2014 SHIP Agreement,
13

14
            89.      Every change to the payment rate increased the rate,
15
                         For example, using information produced by AARP on
16

17

18

19
                                                                              Therefore, when the rate
20

21
     155
22       AARP Health Insurance Agreement, February 26, 1997, AARP_KRUKAS_0159645-745 at ‘701.
     156
         Sixth Amendment to the AARP Health Insurance Agreement, December 23, 2002,
23   AARP_KRUKAS_0159776-777 at ‘777.
     157
         AARP license Agreement, dated October 3, 2007 and effective January 1, 2008,
24   UNITED_KRU_0072158-175 at ‘163.
     158
         SHIP Program License and Quality Control Services Agreements, Effective January 1, 2014,
25   AARP_KRUKAS_0000058-170 at ‘139-140.
     159
         Mercer Presentation, Working Draft, “HPQRC Orientation,” September 10, 2014,
26   AARP_KRUKAS_0073890-939 at ‘911.
     160
         Schedule 3.1. (Exhibit B)
27

28
                                                    35
           ___________________________________________________________________________________
              PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
               Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 40 of 75




 1 was set to a flat 3.25% in 2002 under 2002 amendment, the royalty rate increased, and increased

 2 further when the royalty rate subsequently increased to 3.75% in 2003 and 4.0% in 2004.

 3             90.      In the 2014 SHIP Agreement, AARP received

 4

 5

 6             91.      Given the SHIP framework does not provide a profit incentive to United to limit the

 7 payments to AARP, it is not surprising that the payments to AARP have steadily increased

 8 throughout the time United has been involved. I also note that increases in the rates paid to AARP

 9 often appear to coincide with increases in the payment rates to United. For example, as discussed

10 in Section IV.A.1(a)(1), it appears that when AARP’s payment rate increased in 2003, United’s risk

11 and profit rate increased effective as of the same date. Given the redactions in the pre-2008

12 agreements, I cannot confirm whether the risk and profit rate increased in the 2008 SHIP

13 Agreement. In the 2014 SHIP Agreement, United received similar downside protection for its Risk

14 and Profit charge as AARP received for its royalty.

15                   (c) The Royalties Paid to AARP in the SHIP Program Are Significantly Higher
                         Than the Effective Rates Paid Under Reasonable Benchmark Programs
16
               92.      As discussed above in Section IV.A.2(c), I estimated the combined effective royalty
17
     rate for the MA and Part D Plans to be                    . By comparison, the royalty rate in 2014 for
18
     under the 2014 SHIP Agreement is              . I am not aware of any reason why the rate should be
19
     nearly                     for the Medicare Supplement program. In fact, based on the terms of the
20
     agreements that I have summarized above, it appears that the rates paid under the MA and Part D
21
     Plans are reasonable benchmarks for what an appropriate royalty would be. Indeed, the agreements
22
     include similar terms in licensing AARP’s intellectual property, and license the AARP intellectual
23
     property for similar use cases.
24

25

26
     161
           Deposition of John Larew, November 5, 2020, pp. 42-44, 49-51.
27

28
                                                        36
               ___________________________________________________________________________________
                  PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
             Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 41 of 75




                    (d) Conclusion
 1
              93.      Based on my review of the 2014 SHIP Agreement and my discussion in this section,
 2
     in my opinion, the payment terms to AARP reflected in the 2014 SHIP Agreement are significantly
 3
     inflated over a royalty for AARP’s intellectual property that would be reached outside the context
 4
     of the SHIP Program. Further, the effective royalty rates paid under the Part D and MA agreements
 5
     are reflective of market-based rates for the intellectual property licensed in the 2014 SHIP
 6
     Agreement. Based on the information available to me as of the date of this declaration, I estimate
 7
     the combined effective royalty rate for the MA and Part D Plans was 0.53% in 2014.
 8
           B. Damages Can Be Calculated on a Classwide Basis
 9
              94.      As discussed in Section III.B, I understand that the remedies available to Class
10
     Members include restitution or disgorgement of the payment to AARP that AARP refers to as a
11
     royalty.162 Based on my review, for those causes of action for which restitution or disgorgement is
12
     an available remedy, it is my opinion that the damages suffered by Class Members can be
13
     calculated on a classwide basis.
14
              95.      The SHIP agreements that were in effect during the Class Period were the 2008
15
     SHIP Agreement and the 2014 SHIP Agreement, and both of these agreements specify royalty rates
16
     that are a fixed percentage of Member Contributions / Member Premiums in a particular year. As
17
     discussed in Section IV.A.1(b), the 2008 SHIP Agreement, which was in effect from January 1,
18
     2008 through December 31, 2013 (when it was superseded and replaced by the 2014 SHIP
19
     Agreement), specifies that the royalty payment to AARP be a
20
                                     As discussed in Section IV.A.1(c), the 2014 SHIP Agreement, which I
21
     understand was in effect from January 1, 2014 through the end of the Class Period, specifies that
22
     the royalty payment to AARP be a
23

24
     162
25     This opinion is also applicable to other damages measures that are not strictly restitution or disgorgement,
   but that are based on the payment to AARP.
26 163 AARP license Agreement, dated October 3, 2007 and effective January 1, 2008,
   UNITED_KRU_0072158-175 at ‘163.
27

28
                                                      37
             ___________________________________________________________________________________
                PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
            Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 42 of 75




 1

 2

 3           96.     Defendants have produced data and information regarding the total royalties that

 4 AARP earned for the Medicare Supplement/Select program, as well as the Member Contribution

 5 for the Medicare Supplement/Select program.165 From this data, the payment rate applicable to

 6 each policy year can be determined. For example, Defendants produced Excel spreadsheets that

 7 included cover pages titled “SHIP Program Report” that covered years in the Class Period through

 8 September 2018. 166 These “SHIP Program Reports” include data about the current year as well as

 9 the prior year; for example, the December 2015 version includes data for the full year 2015 as well

10 as the full year 2014. I have used the information in the “SHIP Program Reports” about the royalty

11 payments and Member Contributions for Medicare Supplement/Select to calculate the royalty rate

12 by year as follows:

13

14

15

16

17

18

19

20   164
         SHIP Program License and Quality Control Services Agreements, Effective January 1, 2014,
     AARP_KRUKAS_0000058-170 at ‘139-140.
21   165
         I understand that Medicare SELECT programs are a type of more restrictive Medigap policies, and
22   therefore would be included in the class definition. For example, the Medicare.gov website includes a blow-
     up box defining Medicare SELECT as “a type of Medigap policy that may require you to use hospitals and,
23   in some cases, doctors within its network to be eligible for full benefits.” (Medicare webpage, “Medigap
     costs,” accessed at < https://www.medicare.gov/supplements-other-insurance/whats-medicare-supplement-
24   insurance-medigap/medigap-costs> on January 4, 2021.)
     166
         AARP_KRUKAS_0004174.xlsm, tabs “Exh H” and “Exh L”. See also AARP_KRUKAS_0000947.xlsm,
25   tabs “Exh H” and “Exh L”. See also AARP_KRUKAS_0000988.xlsm, tabs “Exh H” and “Exh L”. See also
     AARP_KRUKAS_0004364.xlsm, tabs “Exh H” and “Exh L”. See also AARP_KRUKAS_0004384.xlsm,
26   tabs “Exh H” and “Exh L”. See also AARP_KRUKAS_0004382.xlsm, tabs “Exh H” and “Exh L”. See also
     AARP_KRUKAS_0124555.xlsm, tabs “Exh H” and “Exh L”.
27

28
                                                     38
            ___________________________________________________________________________________
               PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
            Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 43 of 75




 1

 2

 3

 4

 5

 6

 7

 8

 9

10          97.     At the time of my declaration, the data I have received runs through September
11 2018; I can supplement these calculations when Defendants produced additional data covering the

12 full year 2018, 2019, 2020, and subsequent years.

13          98.     I also note that third-party production from Grant Thornton also confirms these rates.
14 For example, a spreadsheet labeled

15

16

17

18

19 Another Grant Thornton spreadsheet notes that the

20

21

22

23          99.     Given the royalty rate paid under the 2008 SHIP Agreement is
24                         , and the royalty rate paid under the 2014 SHIP Agreement can be calculated
25
     167
         Schedule 1.1. (Exhibit B)
     168
26       GT0005.xlsx, tab “E2410.1 - Contract Terms”.
     169
         GT0006.xlsx, tab “E2410.1 - Contract Terms”.
27

28
                                                     39
            ___________________________________________________________________________________
               PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
            Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 44 of 75




 1 or identified in documents for each year in the Class Period through 2019, and could be either

 2 estimated or obtained through discovery for 2020 and subsequent years, the amount of the royalty

 3 related to each Class Member can be calculated in a straightforward manner by applying the royalty

 4 rate paid to AARP for each policy year to the premiums paid by Class Members in that year.

 5           100.    To the extent that the disgorgement remedy for certain of the causes of action at

 6 issue is determined to be the profit earned by Defendants related to the royalty payment (as opposed

 7 to the entire royalty payment), such a remedy can also be calculated on a classwide basis. To the

 8 extent that AARP can identify expenses that are appropriately deducted from the royalty payments

 9 to AARP when calculating its profit, such deductions are very likely to be expenses incurred by

10 AARP for the program as a whole, instead of expenses relating to individual Class Members.

11 Similarly, to the extent that AARP provides evidence that a portion of the payment (or profit) it

12 received from the program should be credited to AARP’s contributions to the royalty payment, such

13 contributions by AARP are likely to apply to the program as a whole, instead of contributions

14 specific to individual Class Members. Therefore, any reduction to the royalty payment received by

15 AARP related to either deductible expenses or apportionment would serve to reduce the percentage

16 that would be applicable to each of the Class Members in a particular year when calculating

17 disgorgement. However, the same percentage would apply to all Class Members in a particular

18 policy year, so disgorgement can still be calculated on a classwide basis.

19           1. Conclusion

20           101.    Based on my discussion in this section, regardless of whether restitution or

21 disgorgement is calculated based on the entire royalty payment made to AARP or based on the

22 profit earned by AARP related to the royalty payment, it is my opinion that damages can be
                                   170
23 calculated on a classwide basis.

24

25
     170
26      This opinion is also applicable to other damages measures that are not strictly restitution or disgorgement,
     but that are based on the payment to AARP.
27

28
                                                     40
            ___________________________________________________________________________________
               PINSONNEAULT DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 45 of 75
Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 46 of 75




             EXHIBIT A
            Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 47 of 75


                                     CURRICULUM VITAE
                                  GREGORY A. PINSONNEAULT

POSITION         Managing Director and Chief Executive Officer, LitiNomics, Inc.


RANGE OF         Mr. Pinsonneault has more than eighteen years of experience providing consulting
EXPERIENCE       services and expert testimony for economic, financial, and business issues related to
                 commercial litigation, primarily in the calculation of economic damages. He has
                 consulted on more than 210 different projects, in a variety of complex litigation matters
                 including intellectual property disputes, breach of contract, predatory pricing and buying,
                 and antitrust monopolization.

                 Mr. Pinsonneault has been designated as an expert witness or non-litigation project
                 lead in at least 90 matters, including cases involving intellectual property disputes
                 (patent infringement, misappropriation of trade secrets, copyright infringement and
                 trademark infringement), consulting on reasonable license terms (non-litigation), breach
                 of contract disputes, class certification and damages issues, and other issues. He has
                 provided live sworn expert testimony on eighteen occasions (eleven times at deposition,
                 three times at arbitration, once at trial in state court, and three times at trial in U.S.
                 District Court).

                 Mr. Pinsonneault is a Certified Licensing Professional.


EDUCATION        M.A. in Economics, University of California-Berkeley (2002)
                   Fields of Specialization: Industrial Organization and Econometrics

                 B.S. in Computer Science, University of Washington (1996)
                   Honors: cum laude

                 B.A. in Mathematics and Economics, University of Washington (1996)
                   Honors: cum laude


PROFESSIONAL     LitiNomics, Inc. (Mountain View, CA)
AND BUSINESS        Managing Director and Chief Executive Officer, September 2016 - Present
HISTORY             Director and Chief Executive Officer, September 2011 - September 2016
                    Principal and Chief Operating Officer, March 2011 - August 2011
                    Principal, January 2009 - March 2011
                    Senior Associate, April 2007 - December 2008

                 CRA International, Inc. (Palo Alto, CA)
                   Senior Associate, January 2006 - April 2007
                   Consulting Associate, December 2003 - December 2005

                 Independent Consultant, January 2002 - November 2003
                    Consultant to CRA, November 2003
                    Consultant to LECG, June 2003 - July 2003
                    Consultant to MiCRA, May 2002 - March 2003

                 Safeway, Inc., (Bellevue, WA)
                   Assistant Store Manager, 1993 - 1996
                   Various Positions, 1990 – 1993
                                             Page 1 of 22
           Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 48 of 75


TEACHING         University of California-Berkeley (Berkeley, CA)
HISTORY            Graduate Student Instructor:
                     - Spring 2002 Head Graduate Student Instructor
                     - Fall 2001      Industrial Organization (Professor - Dr. Glenn Woroch)
                     - Spring 2001 Industrial Organization (Professor - Dr. Glenn Woroch)
                     - Fall 2000      Industrial Organization (Professor - Dr. Jordi Gual)
                     - Fall 1999      Econometrics (Professor - Dr. Bronwyn Hall)
                     - Fall 1997      Introduction to Economics (Professor - Dr. James Pierce)

                 Awarded "Outstanding Graduate Student Instructor Award," University of California-
                 Berkeley Economics Department, 2002


PROFESSIONAL     Certified Licensing Professional, 2015 - Present
AFFILIATIONS
AND              Member, American Economic Association, 1998 - Present
CERTIFICATIONS
(Current)        Member, Western Economic Association International, 2016 - Present

                 Member, Licensing Executive Society, 2015 - Present

                 Member, American Intellectual Property Law Association, 2015 - Present
                   • Committee Member, Patent Litigation, 2017 - Present
                   • Committee Member, Patent Litigation Damages Subcommittee, 2017 - Present

                 Associate, American Bar Association, 2011 - Present
                    • Member, Section of Intellectual Property Law, 2011 - Present
                    • Committee Member, Patent Litigation, 2011 - Present
                    • Committee Member, Trademark Litigation, 2012 - Present
                    • Committee Member, Copyright Litigation, 2012 - Present
                            o Subcommittee Member, Copyright Damages, 2012 - Present

                 Member, Planning Committee for USC Gould School of Law Intellectual Property
                 Institute, 2011 - Present
                     • Committee Member, Planning Committee for Patent Damages Roundtable,
                          2014 - 2015
                     • Committee Member, Planning Committee for I.P. Remedies Roundtable,
                          2016 - 2017

                 Member, Planning Committee for Stanford-Berkeley Advanced Patent Law
                 Institute: Silicon Valley (APLISV), 2015 – Present


PROFESSIONAL     Member, Intellectual Property Owners Association, 2008-2010, 2018 - 2019
AFFILIATIONS       • Committee Member, Damages & Injunctions Committee, 2018 - 2019
AND
CERTIFICATIONS
(Past)




                                             Page 2 of 22
          Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 49 of 75


PUBLICATIONS   “The Perceived Shortage of High-Tech Workers” (with Clair Brown and Ben Campbell),
               Editorial, Spring 1998.

               "Employment Systems, Technological Change and Plant Performance in the
               Semiconductor Industry" (with Clair Brown and Daniel Rascher), CSM-HR Working
               Paper, University of California, Berkeley, 1999.

               “The Use of New Technology and HR Systems in Improving Semiconductor
               Manufacturing Performance” (with Clair Brown and Daniel Rascher), Working Paper,
               Center for Work, Technology, and Society, University of California, Berkeley, 1999.

               ABA Report and Proposed Resolution re Kimberly-Clark Worldwide, Inc. v. First Quality
               Baby Products, LLC (with Jonathan Muenkel, Katie Karn, and Karl Gross), January
               2012.

               ABA Report and Proposed Resolution re Remedies in Trademark Litigation (with Nicole
               Emmons, Kenneth Davis, Jessica Bahr, Erin Tanner, and Justin Ourso), March 2013.

               "Reasonable Royalty Damages: History and Recent Guidance," Paper Submitted for
               ABA IPL 30th Annual Intellectual Property Law Conference, March 2015.

               ABA Report and Proposed Resolution re Mentor Graphics Corp. v. Eve-USA, Inc. et al.
               (with Alan Ratliff, Karl Gross, Audrey Grace Ogurchak), July 2017.

               “Pre- and Post-Judgment Interest” (with Christian Tregillis), Chapter In Lost Profits
               Damages: Principles, Methods, and Applications, Edited by Everett P. Harry and Jeffrey
               H. Kinrich, Valuation Products and Services, 2017.

               “Design Patent Damages: History and Recent Developments," Paper Submitted for
               AIPLA 2020 Virtual Annual Meeting, October 2020.

               “Pre- and Post-Judgment Interest” (with Christian Tregillis), Chapter In Lost Profits
               Damages: Principles, Methods, and Applications, 2nd Edition, Edited by Everett P. Harry
               and Jeffrey H. Kinrich, Valuation Products and Services, forthcoming 2021.




                                          Page 3 of 22
             Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 50 of 75


PRESENTATIONS "The Rapidly Changing Patent Damages Landscape: How to Stay Ahead" (with Dominic
              M. Persechini), Presentation at California Society of CPAs, Litigation Section (Economic
              Damages) Meeting, October 2011.

                    "The Legacy of Judge Rader: Tying Damages to the Claimed Invention (And How
                    Technical Experts Can Help)," Presentation at University Club of Palo Alto Luncheon,
                    July 2014.

                    "Modern Approaches to Calculating Reasonable Royalty Damages" (with Matthew
                    Blackburn, Bill Choi, and Justin Lewis), Presentation at ABA IPL 30th Annual Intellectual
                    Property Law Conference, March 2015.

                    “The Winds of Change in the Patent World,” Presentation to King Hall Intellectual
                    Property Association (KHIPLA), University of California, Davis, October 2016.

                    “Lost Profits and Patent Damages – Lessons Learned from Masimo v. Philips” (with
                    Mark Kachner), Presentation to California Society of CPAs Forensic Services Section,
                    Economic Damages Section Meeting, February 2017.

                    “Apportionment, Early Damages Disclosures, Enhanced Damages, and More!”
                    (Moderator for panel including Karen Boyd, Daralyn Durie, and Leah Waterland),
                    Presentation at 18th Annual Berkeley – Stanford Advanced Patent Law Institute Silicon
                    Valley, December 2017.

                    “Design Patents and the Supreme Court – Takeaways from the Apple v. Samsung
                    Litigation,” Presentation at Berkeley Center for Law & Technology (BCLT) / Berkeley
                    Technology Law Journal (BTLJ) Law & Tech Speaker Series, Boalt Law School,
                    September 2018.

                    "IP Damages Workshop: Navigating Through Murky Waters; Recent Developments in IP
                    Damages Law” (with Lisa S. Glasser, Blake B. Inglish, Randall E. Kay, Ryan W.
                    Koppelman, Justin Lewis, Erik J. Olson, Jeffery A. Stec, Moderated by Shelly Irvine),
                    Presentation at USC Gould School of Law 2019 Intellectual Property Institute, March
                    2019.

                    “Design Patents Damages – From Carpet Wars to Smartphone Wars,” Presentation to
                    American Intellectual Property Law Association (AIPLA) Damages Subcommittee,
                    April 16, 2019.

                    “Design Patents Damages – From Carpet Wars to Smartphone Wars,” Webinar for
                    American Intellectual Property Law Association – AIPLA Online CLE & Programs,
                    October 3, 2019.

                    “Design Patents Damages – Past and Present,” Presentation to Intellectual Property
                    Owners (IPO) Damages and Injunctions Committee, October 10, 2019.

                    “Damages Contentions: Theory and Practice” (Moderator for panel including Magistrate
                    Judge Susan van Keulen and Paul Bondor), Presentation at 20th Annual Berkeley –
                    Stanford Advanced Patent Law Institute Silicon Valley, December 2019.

                    “Early Damages Disclosures and Contentions – Update on Implementation,”
                    Presentation to American Intellectual Property Law Association (AIPLA) Damages
                    Subcommittee, January 21, 2020.

                                               Page 4 of 22
             Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 51 of 75


PRESENTATIONS “Disgorgement of Profits for Design Patents: From the 19th Century to the 21st,”
(Continued)   Webinar for California Lawyers Association (formerly The State Bar of California
              Sections), February 4, 2020.

                   “Design Patent Damages: What you need to know to get your design patent damages
                   case ready for trial,” (presented with Nicholas Kim, Scott Daniels, Scott Kamholz, the
                   Honorable Randall Rader (retired), and Felicia Boyd as part of panel “Double Dutch:
                   Mastering the Interplay Between District Court and PTAB Litigation: Leveraging PTAB
                   with District Court Proceedings, and vice versa”), Presentation at AIPLA 2020 Virtual
                   Annual Meeting, October 2020.




                                              Page 5 of 22
         Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 52 of 75


TESTIMONY /   Grewal v. Choudhury, U.S. District Court - N.D. of CA, Case No. 3:07-cv-04218, Trial
DECLARATION   Testimony (2008), Declaration (2008).
EXPERIENCE
              Jaramillo v. The Coca-Cola Company et al., Superior Court of California, County of
              Madera, Case No. MCV037482, Deposition Testimony (2008).

              MedCorp, Inc. v. PinPoint Technologies, Inc. et al., U.S. District Court - District of
              Colorado, Civil Action No. 1:08-cv-00867, Deposition Testimony (2009).

              Ryder-Loomis v. Allstate Insurance Company, Superior Court of California, County of
              San Francisco, Case No. CPF-09-509981 (referred to Arbitration at ADR Services),
              Arbitration Testimony (2010).

              Dr. Ho v. California Advanced Imaging Medical Associates, Inc. d/b/a National
              Orthopedic Imaging Associates et al., JAMS, Arbitration Testimony (2010), Deposition
              Testimony (2010).

              O'Donovan, De La Torre, Saysourivong, and all others similarly situated. v. CashCall,
              Inc., U.S. District Court - Northern District of California, Case No. 3:08-cv-03174,
              Declaration (2010).

              Bibiji Inderjit Kaur Puri v. Golden Temple of Oregon, LLC, Arbitration Service of
              Portland, Arbitration Testimony (via perpetuation deposition, 2011).

              Bernal and all others similarly situated v. Southwestern Pacific Specialty Finance, Inc.
              d/b/a Check 'N Go, U.S. District Court - Northern District of California, Case No. 4:12-cv-
              05797, Declaration (2012).

              FortuNet, Inc. v. Playbook Publishing, LLC, et al., Nevada District Court, Clark County,
              Case No. A-11-645734-B, Trial Testimony (2013).

              PQ Labs, Inc. v. Yang Qi, et al., U.S. District Court - Northern District of California, Cse
              No. 4:12-cv-00450, Deposition Testimony (2013), Declaration (2014), Trial Testimony
              (2014).

              Munson v. Splice Communications, Inc., Coan, and Bischoff, U.S. District Court -
              Northern District of California, Case No. 3:12-cv-05089, Trial Testimony (2014).

              Sky Zone, LLC v. Raymond et al., U.S. District Court - District of Nevada, Case No.
              3:11-cv-00141, Deposition Testimony (2015).

              Alfred, Barrish, and all others similarly situated v. Pepperidge Farm, Inc., U.S. District
              Court - Central District of California, Case No. 2:14-cv-07086, Declaration (2015).

              Robert Tomassini, and all others similarly situated v. FCA US LLC (f/k/a Chrysler Group
              LLC), U.S. District Court – Northern District of New York, Case No. 3:14-cv-01226,
              Declaration (2016), Deposition Testimony (2017).

              Anthony Shamrell and Daryl Tysdyk, and all others similarly situated v. Apple, Inc.,
              Superior Court of California, County of San Diego, Case No. 37-2013-00055830,
              Declaration (March 2017, August 2018, November 2018, and August 2019), Deposition
              Testimony (March 2017, September 2018, June 2019).


                                           Page 6 of 22
         Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 53 of 75


TESTIMONY /   William S. Callaway and all other similarly situated v. Mercedes-Benz USA, LLC et al.,
DECLARATION   U.S. District Court - Northern District of California, Case No. 2:16-cv-01346,
EXPERIENCE    Declaration (2017).
(Continued)
              Jennifer Hasemann and Debbie Hoth, and all others similarly situated v. Gerber
              Products Co., Jeremy Greene and Cetaria Wilkerson, and all others similarly situated
              v. Gerber Products Co.,and Wendy Manemeit, and all others similarly situated v.
              Gerber Products Co., U.S. District Court – Eastern District of New York, Consolidated
              Case Nos. 1:15-cv-02995; 1:16-cv-01153, and 2:17-cv-00093, Declaration (March
              2018, June 2018, August 2018, March 2020), Deposition Testimony (March 2018).

              Snap Lock Industries, Inc. v. Swisstrax Corp., U.S. District Court, District of Nevada,
              Case No. 2:17-cv-02742, Deposition Testimony (June 2020), Declaration (August
              2020).

              IntergrityMessageBoards.com, LLC, Retour, Inc., individually and on behalf of all
              others similarly situated v. Facebook, Inc., U.S. District Court, Northern District of
              California, Case No. 4:18-cv-05286, Declaration (December 2020).




                                           Page 7 of 22
                  Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 54 of 75

                                                 GREGORY A. PINSONNEAULT
                                           CONSULTING AND TESTIMONY CASE LISTING

                                                                                                                     Work                  Retained
     Lawsuit                                         Type                         Court                              Performed             Expert

1    Capital One Financial Corp. et al.,        D    Antitrust                    U.S. District Court, District of   Damages Analysis
     Counterclaim-Plaintiffs v. Intellectual                                      Maryland (Greenbelt Division)
     Ventures I LLC et al., Counterclaim-
     Defendants (Case No. 8-14-cv-00111)

2    Cisco Sys. Inc. v. Alcatel USA, Inc. et al. D   Antitrust                    U.S. District Court, Eastern       Antitrust Liability
                                                                                  District of Texas                  and Damages
                                                                                                                     Analysis

3    Smith Street Mill, Inc. v. Weherhaeuser    D    Antitrust                    U.S. District Court, District of   Antitrust Liability
     (Civil No. 04-1049-PA)                                                       Oregon                             and Damages
                                                                                                                     Analysis

4    Syngenta Seeds, Inc. v. Monsanto           D    Antitrust                    U.S. District Court, District of   Antitrust Liability
     Company                                                                      Delaware                           and Damages
                                                                                                                     Analysis

5    Washington Alder v. Weyerhaeuser           D    Antitrust                    U.S. District Court, District of   Antitrust Liability
     (Civil No. 03-0552-PA)                                                       Oregon                             and Damages
                                                                                                                     Analysis

6    Westwood Lumber Co. v.                     D    Antitrust                    U.S. District Court, District of   Antitrust Liability
     Weyerhaeuser (Civil No. 03-0551-PA)                                          Oregon                             and Damages
                                                                                                                     Analysis

7    Bancorp v. Sun Life Assurance              P    Breach of Contract                                              Damages Analysis

8    Bank One, Oklahoma, N.A. et al. v.         D    Breach of Contract           U.S. District Court, Northern      Damages Analysis
     Trammel Crow Services, Inc. et al.                                           District of Illinois (Eastern
     (Case No. 03 C 3624)                                                         Division)

9    Columbia Aircraft v. Affiliated FM         P    Breach of Contract           Circuit Court of the State of      Damages Analysis
     Insurance                                                                    Oregon, Multinomah County

10   Etex Corp. v. Medtronic, Inc.              P    Breach of Contract           Arbritration                       Damages Analysis

11   Lima Development Inc.et al. v.             D    Breach of Contract           Oregon Circuit Court, Deschutes    Perform Financial
     Columbia Aircraft Manufacturing fka                                          County                             Review Related to
     The Lancair Company                                                                                             Insolvency

12   Pixelworks v. Fox (individual)             P    Breach of Contract                                              Damages Analysis

13   MedCorp, Inc. v. Pinpoint Technologies,    P    Breach of Contract and       U.S. District Court, District of   Damages Analysis
     Inc. et al.                                     Fraud in the Inducement      Colorado

14   Fortunet, Inc. v. Playbook Publishing et   P    Breach of Contract, Breach   Nevada District Court, Clark       Damages Analysis
     al. (Case No. A-11-645734-B)                    of Fiduciary Duty, Fraud,    County
                                                     RICO, Misappropriation
                                                     (Theft) of Trade Secrets

15   Viasphere International, Inc. v. Aram      P    Breach of Contract,          U.S. District Court, Northern      Damages Analysis
     Vardanyan (Case No. 5:12-cv-01536)              Intentional and Negligent    District of California, San Jose
                                                     Misrepresentation,           Division
                                                     Conversion, and Other
                                                     Misc. Allegations

16   Dr. Ho (Individual) v. California          P    Breach of Contract;          Judicial Arbitration and           Damages Analysis
     Advanced Imaging Medical Associates,            Employment                   Mediation Services (JAMS)
     et al.

17   Asahi Kasei Pharma Corp. v. Actelion       P    Breach of Contract;          Superior Court of the State of     Damages Analysis
     Ltd. Et al.                                     Intentional Interference     California, County of San Mateo
                                                     with Contract




                                                                 Page 8 of 22
                   Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 55 of 75

                                                   GREGORY A. PINSONNEAULT
                                             CONSULTING AND TESTIMONY CASE LISTING

                                                                                                                         Work                   Retained
     Lawsuit                                            Type                          Court                              Performed              Expert

18   Illinois Tool Works, Inc. et al. vs. Seattle   D   Breach of Contract;           U.S. District Court, Western       Damages Analysis
     Safety, LLC                                        Misappropriation (Theft) of   District of Washington (Seattle)
                                                        Trade Secrets; Conversion;
                                                        Unfair Competition

19   DefensTech International, Inc. v.        P         Breach of Fiduciary Duty      Superior Court of California,      Damages Analysis
     Edward Robert Fyfe, et al. (Case No. 30-           and Slander of Title          County of Orange
     2014-00697473)

20   Bradburn Parent/Teacher Store, Inc.. v.        D   Class Action - Antitrust      U.S. District Court, Eastern       Class Certification
     3M                                                                               District of Pennsylvania           (Damages)
                                                                                                                         Analysis

21   In re American Express Anti-Steering           P   Class Action - Antitrust      U.S. District Court, Southern      Class Certification
     Rules Antitrust Litigation                                                       District of New York               Analysis; Antitrust
                                                                                                                         Liability and
                                                                                                                         Damages Analysis

22   In Re Microsoft Corp. Antitrust Litigation     P   Class Action - Antitrust      U.S. District Court, District of   Antitrust Liability
                                                                                      Maryland Maryland                  Analysis

23   In re Payment Card Interchange Fee             P   Class Action - Antitrust      U.S. District Court, Eastern       Class Certification
     and Merchant-Discount Antitrust                                                  District of New York               (Damages)
     Litigation                                                                                                          Analysis

24   Morelock Enterprises, Inc. v.                  D   Class Action - Antitrust      U.S. District Court, District of   Class Certification,
     Weyerhaeuser                                                                     Oregon                             Antitrust Liability
                                                                                                                         and Damages
                                                                                                                         Analysis

25   Tardibuono-Quigle and all others    P              Class Action - Breach of      U.S. District Court, Southern      Class Certification
     similarly situated v. HSBC Mortgage                Contract, Violation of NY     District of New York               (Damages)
     Corp. and HSBC Bank USA, N.A. (Case                General Business Law                                             Analysis
     No. 7:15-cv-06940)                                 Sec. 349, and Claim Under
                                                        NY Banking Law Sec.
                                                        598(3)

26   In re Chase Bank USA, N.A. "Check              P   Class Action - Breach of      U.S. District Court, Northern      Class Certification
     Loan" Contract Litigation                          Implied Covenant of Good      District of California             (Damages)
                                                        Faith and Fair Dealing                                           Analysis

27   Tyler Barnett PR, LLC, One, LLC, and           P   Class Action - California     U.S. District Court, Northern      Class Certification
     Jonathan Murdough and all others                   Unfair Competition Law,       District of California (Oakland    (Damages)
     similarly situated v. Facebook, Inc.               Breach of Implied Duty to     Division)                          Analysis
                                                        Perform with Reasonable
                                                        Care

28   Shamrell et al. v. Apple, Inc. (Case No.       P   Class Action - Consumers      Superior Court of California,      Class Certification
     37-2013-00055830)                                  Legal Remedies Act,           County of San Diego                (Damages)
                                                        Breach of Express and                                            Analysis
                                                        Implied Warranty, Violation
                                                        of Song-Beverly Act,
                                                        Magnuson-Moss Warranty
                                                        Act, California Unfair
                                                        Competition




                                                                    Page 9 of 22
                  Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 56 of 75

                                                   GREGORY A. PINSONNEAULT
                                             CONSULTING AND TESTIMONY CASE LISTING

                                                                                                                        Work                  Retained
     Lawsuit                                           Type                          Court                              Performed             Expert

29   Alfred, Barrish, and all others similarly   P     Class Action - Employment     U.S. District Court, Central       Class Certification
     situated v. Pepperidge Farm, Inc. (Case           (Failure to Pay California    District of California             (Damages)
     No. 2:14-cv-07086)                                Overtime Compensation                                            Analysis
                                                       and other Misc.
                                                       Allegations) and Violations
                                                       of the Unfair Competition
                                                       Law; and Representative
                                                       Action Complaint for Civil
                                                       Penalties Under Labor
                                                       Code Private Attorney
                                                       General Act

30   In re Textile Rental Services Litigation    Both Class Action - Fraud and       Circuit Court of Barbour County,   Valuation of
     (Case No. CV-05-19)                              Breach of Contract             Alabma (Clayton Division)          settlement
                                                                                                                        agreement

31   Hasemann and Hoth and all others            P     Class Action - Fraudulent     U.S. District Court, Eastern       Class Certification
     similarly situated v. Gerber Products             Concealment, Intentional      District of New York               (Damages)
     Co. (Case No. 1:15-cv-02995)                      Misrepresentation,                                               Analysis
                                                       Negligent
                                                       Misrepresentation, and
                                                       Violations of New York's
                                                       General Business Law

32   Callaway, Callaway, and all others   P            Class Action - Fraudulent     U.S. District Court, Central       Class Certification
     similarly situated v. Mercedes-Benz               Non-Disclosure, Violations    District of California             (Damages)
     USA, LLC and Mission Imports d/b/a                of CA Business and                                               Analysis
     Mercedes-Benz of Laguna Niguel (Case              Professions Code,
     No. 8:14-cv-02011)                                Violations of CA
                                                       Consumers Legal
                                                       Remedies Act

33   Tomassini, and all others similarly         P     Class Action - Unfair and     U.S. District Court, Northern      Class Certification
     situated v. FCA US LLC (f/k/a Chrysler            Deceptive Trade Practices,    District of New York               (Damages)
     Group LLC) (Case No. 3:14-cv-01226)               Breach of Express                                                Analysis
                                                       Warranty,

34   Paula Bernal, et al. (Class) v.             P     Class Action - Unfair         U.S. District Court, Northern      Class Certification
     Southwestern & Pacific Specialty                  Competition and Violation     District of California (Oakland    (Damages)
     Finance, Inc. DBA Check 'N Go (Case               of California Finance         Division)                          Analysis
     No. 4:12-cv-05797)                                Lender's Law

35   Schmitz and Steward, et al. v. Wal-Mart     P     Class Action - Unfair         U.S. District Court, Eastern       Class Certification
     Stores, Inc.                                      Competition, Consumer         District of California             (Damages)
                                                       Legal Remedies Act, False                                        Analysis
                                                       Advertising

36   Perez, et al. v. First American Title       P     Class Action - Unjust         U.S. District Court, District of   Class Certification
     Insurance Company                                 Enrichment and Unfair         Arizona                            (Damages)
                                                       Discriminatin                                                    Analysis

37   O'Donovan et al. (Class) v. CashCall,       P     Class Action - Unlawful /     U.S. District Court, Northern      Class Certification
     Inc.                                              Unfair Business Practices     District of California             (Damages)
                                                       and Other Misc. Violations                                       Analysis




                                                                 Page 10 of 22
                  Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 57 of 75

                                                   GREGORY A. PINSONNEAULT
                                             CONSULTING AND TESTIMONY CASE LISTING

                                                                                                                         Work                  Retained
     Lawsuit                                          Type                            Court                              Performed             Expert

38   In RE: Monat Hair Care Products              P   Class Action - Violation of     U.S. District Court, Southern      Class Certification
     Marketing, Sales Practices, and                  FL Deceptive / Unfair           District of Florida (Miami         (Damages)
     Products Liability Litigation                    Trade Practices Act,            Division)                          Analysis
                                                      Violation of Magnuson-
                                                      Moss Warranty Act, Breach
                                                      of Implied Warranty of
                                                      Merchantability, Violation of
                                                      Express Warranty, and
                                                      Misc. state consumer
                                                      protection / fraud /
                                                      advertising claims

39   Manemeit and all others similarly            P   Class Action - Violation of     U.S. District Court, Eastern       Class Certification
     situated v. Gerber Products Co. d/b/a            the Florida Deceptive and       District of New York               (Damages)
     Nestle Nutrition, Nestle Infant Nutrition,       Unfair Trade Practices Act,                                        Analysis
     and Nestle Nutrition North America               Misleading advertising
     (Case No. 2:17-cv-00093)                         (Florida), Violation of the
                                                      Wisconsin Deceptive Trade
                                                      Practices Act, and False
                                                      Representations
                                                      (Wisconsin)

40   Keskinen and all other similarly situated    P   Class Action - Violations of    U.S. District Court, Central       Class Certification
     v. Edgewell Personal Care Co.;                   CA Unfair Competition           District of California             (Damages)
     Edgewell Personal Care, LLC; Edgewell            Law, CA Consumer Legal                                             Analysis
     Personal Care Brands, LLC; Playtex               Remedies Act, and CA
     Products, LLC; and Sun                           False Advertising Law;
     Pharmeceuticals, LLC (Case No. 2:17-             Fraud / Intentional and
     cv-07721)                                        Negligent Mispresentation;
                                                      Breach of Express/Implied
                                                      Warranty; etc.

41   IntegrityMessageBoards.com and all           P   Class Action - Violations of    U.S. District Court, Northern      Class Certification
     others similarly situated v. Facebook,           California’s Unfair             District of California (Oakland    (Damages)
     Inc. (Case No. 4:18-cv-05286)                    Competition Law                 Division)                          Analysis
                                                      Cal. Bus. & Prof. Code §§
                                                      17200, et seq.

42   Helen Krukas, Andrea Kushim, and             P   Class Action - Violations of    U.S. District Court, District of   Class Certification
     George Luke, and all others similarly            DC Consumer Protection          Columbia                           (Damages)
     situated v. AARP, Inc.; AARP Services,           Procedures Act, Breach of                                          Analysis
     Inc.; and AARP Insurance Plan (Case              Fiduciary Duty,
     No. 1:18-cv-01124)                               Conversion, Fraudulent
                                                      Concealment, and Unjust
                                                      Enrichment

43   Greene and Wilkerson and all others          P   Class Action - Violations of    U.S. District Court, Eastern       Class Certification
     similarly situated v. Gerber Products            OH Consumer Sales               District of New York               (Damages)
     Co. (Case No. 1:16-cv-01153)                     Practices Act, Violation of                                        Analysis
                                                      the OH Deceptive Trade
                                                      Practices Act, Violations of
                                                      the NC Unfair and
                                                      Deceptive Trade Practices
                                                      Act, Fraudulent
                                                      Concealment, Intentional /
                                                      Negligent Misrepresentation

44   Gilbert et al. v. MoneyMutual, LLC et al.    P   Class Action - Violations of    U.S. District Court, Northern      Class Certification
     (Case No. 4:13-cv-01171)                         the California Deferred         District of California, Oakland    (Damages)
                                                      Deposit Transaction Law,        Division                           Analysis
                                                      Violations of California’s
                                                      Unfair Competition Law,
                                                      Racketeering Influenced
                                                      and Corrupt Organizations
                                                      Act




                                                                 Page 11 of 22
                   Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 58 of 75

                                                    GREGORY A. PINSONNEAULT
                                              CONSULTING AND TESTIMONY CASE LISTING

                                                                                                                         Work               Retained
     Lawsuit                                            Type                          Court                              Performed          Expert

45   Champion Residential Services, Inc. v.         D   Copyright Infringement        U.S. District Court, District of   Damages Analysis
     Sierra Air, Inc. et al. (Case No. 3:19-cv-                                       Nevada
     00375)

46   Weinrib v. Williams-Sonoma, Inc., et al.       D   Copyright Infringement        U.S. District Court, Southern      Damages Analysis
                                                                                      District of New York

47   CrowdStrike, Inc. v. NSS Labs, Inc.            P   Copyright Infringement,       U.S. District Court, District of   Damages Analysis
     (Case No. 1:17-cv-00146)                           Misappropriation of Trade     Delaware
                                                        Secrets, False Advertising,
                                                        Breach of Contract,
                                                        Tortious Interference with
                                                        Contract, Fraud, Violation
                                                        of the Computer Fraud and
                                                        Abuse Act

48   XimpleWare Corp. v. Versata Software,          P   Copyright Infringement,       U.S. District Court, Northern      Damages Analysis
     Inc. f/k/a Trilogy Software, Inc. et al.           Violation of Lanham Act       District of California
     (Case No. 3:13-cv-05160)                           43(a), Breach of Contract,
                                                        Unfair Competition

49   Holtzclaw v. CertainTeed Corp.                 D   Employment                    U.S. District Court, Eastern       Damages Analysis
                                                                                      District of California (Fresno)

50   Jeannine Clark v. AmTrust E&S                  D   Employment                    U.S. District Court, Northern      Damages Analysis
     Insurance Services, Inc., Amtrust North                                          District of California
     America, Inc., AmTrust Financial
     Services, Inc., and Tony Weddle (Case
     No. 3:16-cv-05561)

51   Martin (Individual) v. Ricoh Americas          D   Employment                    Judicial Arbitration and           Damages Analysis
     Corporation et al.                                                               Mediation Services (JAMS)

52   Quintana v. AAA Business Supplies, LP          D   Employment                    American Arbitration Association   Damages Analysis
     d/b/a AAA Business Supplies and
     Interiors

53   Dennis E. Munson v. Splice                     D   Employment (Unlawful          U.S. District Court, Northern      Damages Analysis
     Communications, Inc., Andrew Coan,                 Retaliation, Breach of        District of California
     and Scott Bischoff (Case No. 3:12-cv-              Agreement, Violation of
     05089)                                             Labor Code, and Other
                                                        Misc. Allegations)

54   United States of America ex rel. R.C.          D   False Claims Act (Qui Tam)    U.S. District Court, Southern      Liability and
     Taylor, III v. Mario Gabelli, et al. (03-cv-                                     District of New York               Damages Analysis
     08762)

55   Grewal (Individual) v. Choudhury               P   Fraud and Deceit,             U.S. District Court, Northern      Damages Analysis
     (Individual)                                       Recovery on a Promissory      District of California
                                                        Note

56   The Vineyard House, LLC v.                     P   Lanham Act (False             U.S. District Court, Northern      Damages Analysis
     Constellation Brands U.S. Operations,              Advertising and False         District of California (Oakland
     Inc. (Case No. 4:19-cv-01424-YGR)                  Designation of Origin),       Division)
                                                        Violations of CA False
                                                        Advertising Law

57   JCM American Corporation v. Mars               P   Misappropriation (Theft) of   Nevada District Court, Clark       Damages Analysis
     Electronics International, Inc., Thomas            Trade Secrets                 County; Case No. A507304
     P. Nugent

58   UniRam Technology, Inc. v. Monolithic          P   Misappropriation (Theft) of   U.S. District Court, Northern      Damages Analysis
     System Technology, Taiwan                          Trade Secrets                 District of California. Case No.
     Semiconductor Manufacturing                                                      CV-04-01268-VRW
     Company, Ltd., TSMC North America



                                                                   Page 12 of 22
                  Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 59 of 75

                                                 GREGORY A. PINSONNEAULT
                                           CONSULTING AND TESTIMONY CASE LISTING

                                                                                                                        Work               Retained
     Lawsuit                                          Type                          Court                               Performed          Expert

59   Nevada Heat Treating, Inc. v. Sulphco,       P   Misappropriation (Theft) of   Nevada District Court, Washoe       Damages Analysis
     Inc.                                             Trade Secrets, Breach of      County
                                                      Contract

60   Vesta Corp. v. Amdocs Management             D   Misappropriation (Theft) of   U.S. District Court, District of    Damages Analysis
     Ltd. and Amdocs, Inc. (Case No. 3:14-            Trade Secrets, Breach of      Oregon (Portland Division)
     cv-01142)                                        Contract

61   Creative Concepts Software, Inc. v.          D   Misappropriation (Theft) of   U.S. District Court, Central        Damages Analysis
     Mobiletech Solutions, Inc., et al. (Case         Trade Secrets, Breach of      District of California (Southern
     No. SA CV 05-00670)                              Contract & Tortious           Division)
                                                      Interference, Lanham Act
                                                      (False Advertising)

62   Elemental LED, LLC and Elemental             P   Misappropriation (Theft) of   Superior Court of California,       Damages Analysis
     LED, Inc. v. Alan B. Rose, Lighting              Trade Secrets, Breach of      County of Los Angeles, Central
     Management Group, and Alloy LED,                 Contract, and Breach of       District
     LLC (Case No. BC602281)                          Implied Covenant of Good
                                                      Faith and Fair Dealing

63   Elemental LED, LLC and Elemental             P   Misappropriation (Theft) of   Nevada District Court, Washoe       Damages Analysis
     LED, Inc. v. Maxwell E. Darling (Case            Trade Secrets, Breach of      County
     No. CV15-02247)                                  Contract, and Breach of
                                                      Implied Covenant of Good
                                                      Faith and Fair Dealing

64   Macsolutions, Inc. v. Apple Computer,        P   Misappropriation (Theft) of                                       Damages Analysis
     Inc.                                             Trade Secrets, Breach of
                                                      Contract, Fraud

65   BladeRoom Group Limited, et al., v.          P   Misappropriation (Theft) of   U.S. District Court, Northern       Damages Analysis
     FaceBook, Inc. (Case No. 5:15-cv-                Trade Secrets, Breach of      District of California - San Jose
     01370)                                           Contract, Unfair Business     Division
                                                      Practices / Unfair
                                                      Competition; Breach of
                                                      Covenant of Good Faith &
                                                      Fair Dealing

66   PQ Labs, Inc. v. Yang Qi, ZaagTech           D   Misappropriation (Theft) of   U.S. District Court, Northern       Damages Analysis
     Inc., Jinpeng Li, and Haipeng Li (Case           Trade Secrets, Copyright      District of California, Oakland
     No. 4:12-cv-00450)                               Infringement, Trademark       Division
                                                      Infringement, Lanham Act
                                                      Violations, and Other Misc.
                                                      Allegations

67   Ameranth, Inc. v. Genesis Gaming             D   Misappropriation (Theft) of   U.S. District Court, Central        Damages Analysis
     Solutions, Inc., et al. (Case No. 8:11-cv-       Trade Secrets, Interference   District of California
     00189)                                           with Contractual Relations,
                                                      Interference with
                                                      Prospective Economic
                                                      Advantage, Patent
                                                      Infringement

68   Waymo LLC v. Uber Technologies, Inc.;        P   Misappropriation (Theft) of   U.S. District Court, Northern       Damages Analysis
     Ottomotto LLC; Otto Trucking LLC                 Trade Secrets, Patent         District of California (San
     (Case No. 3:17-cv-00939)                         Infringement, Violation of    Francisco Division)
                                                      CA Bus. & Prof. Code
                                                      17200

69   IV League, Inc. v. Pharmaco, Inc. et al      D   Misappropriation (Theft) of   Superior Court of the State of      Damages Analysis
                                                      Trade Secrets, Unfair         California
                                                      Business Practices




                                                                 Page 13 of 22
                  Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 60 of 75

                                                   GREGORY A. PINSONNEAULT
                                             CONSULTING AND TESTIMONY CASE LISTING

                                                                                                                       Work                  Retained
     Lawsuit                                          Type                          Court                              Performed             Expert

70   North American Title v. Liberty Title      D     Misappropriation (Theft) of   Superior Court of the State of     Damages Analysis
     Company                                          Trade Secrets, Unfair         California (Contra Costa County)
                                                      Business Practices,
                                                      Intentional Interference

71   Global Sign, LLC et al. v. Merto           P     Misappropriation (Theft) of   Superior Court of the State of     Damages Analysis
     (individual) et al.                              Trade Secrets, Unfair         California (Orange County)
                                                      Competition, Theft of Trade
                                                      Name, Breach of Contract

72   Ajaxo, Inc. v. E*Trade Group, Inc et al.   D     Misappropriation (Theft)of    Superior Court of Califonia,       Damages Analysis
                                                      Trade Secrets, Breach of      County of Santa Clara
                                                      Contract

73   Boston Scientific Corp.; BostonScientific D      Misappropriation of Trade     U.S. District Court, Northern      Damages Analysis
     SciMed, Inc.; and Fortis Advisors v.             Secrets Under CA UTSA,        District of California (San
     BioCardia, Inc. (Case No. 3:19-cv-               Breach of Contract,           Francisco Division)
     05645)                                           Correction of Inventorship

74   Consulting work for Cohen and              N/A   Non-Litigation Consulting     N/A                                Design Financial
     ProCinea                                                                                                          Analytical Model

75   Consulting work for COMPTEL/ALTS           N/A   Non-Litigation Consulting     N/A                                Prepare FCC
                                                                                                                       Comment
                                                                                                                       Analyzing Local
                                                                                                                       Phone Pricing

76   Consulting work for Fidelity Investments   N/A   Non-Litigation Consulting     N/A                                Analyze Trading
                                                                                                                       Data for Evidence
                                                                                                                       of Wrongful
                                                                                                                       Conduct

77   Consulting work for Lloyds of London       N/A   Non-Litigation Consulting     N/A                                Analyze Lloyds
                                                                                                                       Insurance Liability
                                                                                                                       Related to Enron

78   Consulting work for Sprint                 N/A   Non-Litigation Consulting     N/A                                Prepare Comment
                                                                                                                       for Texas PUC

79   Consulting work for Sprint and Nextel      N/A   Non-Litigation Consulting     N/A                                Merger Analysis
     realted to their proposed merger

80   Consulting work for Telstra                N/A   Non-Litigation Consulting     N/A                                Perform
                                                                                                                       Benchmarking
                                                                                                                       Study

81   Consulting work for Vodafone               N/A   Non-Litigation Consulting     N/A                                Prepare Comment
                                                                                                                       for EU on Cellular
                                                                                                                       Roaming Charges

82   Licensing Consulting related to            N/A   Non-litigation Consulting     N/A                                Licensing
     automobile battery systems                       (Licensing)                                                      Consulting

83   Licensing Consulting related to Casino     N/A   Non-litigation Consulting     N/A                                Licensing
     Gaming (cannot disclose due to                   (Licensing)                                                      Consulting
     confidentiality agreement)

84   Licensing Consulting related to casino     N/A   Non-litigation Consulting     N/A                                Licensing
     gaming devices                                   (Licensing)                                                      Consulting

85   Licensing Consulting related to casino     N/A   Non-litigation Consulting     N/A                                Licensing
     gaming systems                                   (Licensing)                                                      Consulting




                                                                 Page 14 of 22
                  Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 61 of 75

                                                   GREGORY A. PINSONNEAULT
                                             CONSULTING AND TESTIMONY CASE LISTING

                                                                                           Work         Retained
     Lawsuit                                           Type                        Court   Performed    Expert

86   Licensing Consulting related to             N/A   Non-litigation Consulting   N/A     Licensing
     computers, printers, and enterprise               (Licensing)                         Consulting
     hardware

87   Licensing Consulting related to             N/A   Non-litigation Consulting   N/A     Licensing
     computers, printers, tablets, and                 (Licensing)                         Consulting
     enterprise hardware

88   Licensing Consulting related to             N/A   Non-litigation Consulting   N/A     Licensing
     enterprise and security software                  (Licensing)                         Consulting

89   Licensing Consulting related to hearing     N/A   Non-litigation Consulting   N/A     Licensing
     instruments                                       (Licensing)                         Consulting

90   Licensing Consulting related to             N/A   Non-litigation Consulting   N/A     Licensing
     insurance                                         (Licensing)                         Consulting

91   Licensing Consulting related to internet    N/A   Non-litigation Consulting   N/A     Licensing
     advertising                                       (Licensing)                         Consulting

92   Licensing consulting related to             N/A   Non-litigation Consulting   N/A     Licensing
     networking equipment                              (Licensing)                         Consulting

93   Licensing Consulting related to             N/A   Non-litigation Consulting   N/A     Licensing
     operating system software                         (Licensing)                         Consulting

94   Licensing Consulting related to printers    N/A   Non-litigation Consulting   N/A     Licensing
     and scanners                                      (Licensing)                         Consulting

95   Licensing Consulting related to printers    N/A   Non-litigation Consulting   N/A     Licensing
     and scanners                                      (Licensing)                         Consulting

96   Licensing Consulting related to printers    N/A   Non-litigation Consulting   N/A     Licensing
     and scanners                                      (Licensing)                         Consulting

97   Licensing Consulting related to printers,   N/A   Non-litigation Consulting   N/A     Licensing
     computers, and storage systems                    (Licensing)                         Consulting

98   Licensing Consulting related to printers,   N/A   Non-litigation Consulting   N/A     Licensing
     scanners and cameras                              (Licensing)                         Consulting

99   Licensing Consulting related to printers,   N/A   Non-litigation Consulting   N/A     Licensing
     scanners, and cameras                             (Licensing)                         Consulting

100 Licensing Consulting related to printers, N/A      Non-litigation Consulting   N/A     Licensing
    scanners, cameras, and medical devices             (Licensing)                         Consulting

101 Licensing Consulting related to              N/A   Non-litigation Consulting   N/A     Licensing
    Providers of Cellular Service                      (Licensing)                         Consulting

102 Licensing Consulting related to retail       N/A   Non-litigation Consulting   N/A     Licensing
    banking                                            (Licensing)                         Consulting

103 Licensing Consulting related to server       N/A   Non-litigation Consulting   N/A     Licensing
    operating systems                                  (Licensing)                         Consulting

104 Licensing Consulting related to servers      N/A   Non-litigation Consulting   N/A     Licensing
    and middleware software                            (Licensing)                         Consulting

105 Licensing Consulting related to servers,     N/A   Non-litigation Consulting   N/A     Licensing
    storage systems, and middleware                    (Licensing)                         Consulting
    software

106 Licensing Consulting related to social       N/A   Non-litigation Consulting   N/A     Licensing
    networking platforms                               (Licensing)                         Consulting



                                                                  Page 15 of 22
                   Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 62 of 75

                                                   GREGORY A. PINSONNEAULT
                                             CONSULTING AND TESTIMONY CASE LISTING

                                                                                                                        Work                  Retained
      Lawsuit                                          Type                        Court                                Performed             Expert

107 Licensing Consulting related to tablet       N/A   Non-litigation Consulting   N/A                                  Licensing
    devices and advertising                            (Licensing)                                                      Consulting

108 Licensing Consulting related to video        N/A   Non-litigation Consulting   N/A                                  Licensing
    game systems                                       (Licensing)                                                      Consulting

109 Advanced Neuromodulation Systems,            P     Patent Infringement         U.S. District Court, Eastern         Damages Analysis
    Inc. v. Advanced Bionics Corporation                                           District of Texas (Sherman
    (Civil No. 4:04cv131)                                                          Division)

110 Aircraft Technical Publishers v.             P     Patent Infringement         U.S. District Court, Northern        Damages Analysis
    Avantext, Inc.                                                                 District of California (San
                                                                                   Francisco Division)

111 AllVoice Developments v. Microsoft           P     Patent Infringement         U.S. District Court, Western         Damages Analysis
    Corp.                                                                          District of Washington

112 Altana Pharma, AG and Wyeth v. Teva          D     Patent Infringement         U.S. District Court, District of     Declaration related
    Pharmaceuticals USA, Inc. and Teva                                             New Jersey                           to Motion for
    Pharmaceuticals, Ltd.                                                                                               Injunction

113 Ameranth, Inc. v. Genesis Gaming             D     Patent Infringement         U.S. District Court, Central         Damages Analysis
    Solutions, Inc., et al. (Case No. 8:13-cv-                                     District of California
    00720)

114 Apple Inc. v. Samsung Electronics Co.,       D     Patent Infringement         U.S. District Court, Northern        Damages Analysis
    Ltd. et al. (Case No. 12-cv-00630)                                             District of California

115 Bally Technologies, Inc. v. Business         P     Patent Infringement         U.S. District Court, District of     Damages Analysis
    Intelligence Systems Solutions, Inc.                                           Nevada

116 Bee Stinger, LLC v. Leven Industries         D     Patent Infringement         U.S. District Court, District of     Damages Analysis
    (Case No. 2:13-cv-00026)                                                       Utah

117 Big Baboon, Inc. v. Dell Inc. et al.         P     Patent Infringement         U.S. District Court, Central         Damages Analysis
                                                                                   District of California (Western
                                                                                   Division)

118 Charles E. Hill & Associates, Inc. v.        P     Patent Infringement         U.S. District Court, Eastern         Damages Analysis
    Abercrombie & Fitch Co., et al.                                                District of Texas (Marshall
                                                                                   Division)

119 Charles E. Hill & Associates, Inc. v. Abt    P     Patent Infringement         U.S. District Court, Eastern         Damages Analysis
    Electronics, Inc. et al. (2:09-cv-00313)                                       District of Texas (Marshall
                                                                                   Division)

120 Commonwealth Scientific and Industrial       P     Patent Infringement         U.S. District Court, Eastern         Damages Analysis
    Research Organization v. Toshiba et al.                                        District of Texas (Tyler Division)

121 Convolve, Inc. v. Dell, Inc. et al.          P     Patent Infringement         U.S. District Court, Eastern         Damages Analysis
                                                                                   District of Texas (Marshall
                                                                                   Division)

122 Datcard Systems Inc. v. Codonics, Inc.       P     Patent Infringement         U.S. District Court, Central         Damages Analysis
                                                                                   District of California

123 Dominion Assets LLC v. Masimo Corp.          D     Patent Infringement         U.S. District Court, Northern        Damages Analysis
    and Cercacor Laboratories, Inc. (Case                                          District of California, Oakland
    No. 5:12-cv-02773)                                                             Division

124 Dominion Assets LLC v. Masimo Corp.          D     Patent Infringement         U.S. District Court, Northern        Damages Analysis
    and Cercacor Laboratories, Inc. (Case                                          District of California, Oakland
    No. 5:14-cv-03002)                                                             Division




                                                                  Page 16 of 22
                  Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 63 of 75

                                                  GREGORY A. PINSONNEAULT
                                            CONSULTING AND TESTIMONY CASE LISTING

                                                                                                                  Work               Retained
     Lawsuit                                       Type                      Court                                Performed          Expert

125 Eagle Harbor Holdings LLC and              P   Patent Infringement       U.S. District Court, Western         Damages Analysis
    MediusTech, LLC v. Ford Motor Co.                                        District of Washington (Tacoma)
    (Case No. 3:11-cv-05503)

126 Eolas Technologies Inc. v. Adobe           D   Patent Infringement       U.S. District Court, Eastern         Damages Analysis
    Systems Inc., et al. (client is Texas                                    District of Texas (Tyler Division)
    Instruments Inc.)

127 Extang Corp.; UnderCover, Inc.; and     P      Patent Infringement       U.S. District Court, District of     Damages Analysis
    Laurmark Enterprises, Inc. d/b/a BAK                                     Delaware
    Industries v. Truck Accessories Group,
    LLC d/b/a LEER, Inc. (Case No. 1:19-cv-
    00923)

128 Function Media LLC v. Google, Inc. and     D   Patent Infringement       U.S. District Court, Eastern         Damages Analysis
    Yahoo!, Inc.                                                             District of Texas (Marshall
                                                                             Division)

129 FutureLogic, Inc. v. Nanoptix, Inc.        D   Patent Infringement       U.S. District Court, Central         Damages Analysis
                                                                             District of California (Western
                                                                             Division)

130 GraphOn Corp v. Classified Ventures,       P   Patent Infringement       U.S. District Court, Eastern         Damages Analysis
    LLC et al.                                                               District of Texas (Marshall
                                                                             Division)

131 GraphOn Corp. v. Juniper Networks, Inc. P      Patent Infringement       U.S. District Court, Eastern         Damages Analysis
                                                                             District of Texas (Marshall
                                                                             Division)

132 GraphOn v. AutoTrader.com, Inc.            P   Patent Infringement       U.S. District Court, Eastern         Damages Analysis
                                                                             District of Texas (Marshall
                                                                             Division)

133 Guest Tek Interactive Entertainment        D   Patent Infringement       U.S. District Court, District of     Damages Analysis
    LTD. v. Nomadix, Inc. (Civil Action No.                                  Delaware
    18-1394)

134 Huawei Technologies Co., Ltd.; Huawei      P   Patent Infringement       U.S. District Court, Western         Damages Analysis
    Device Co., Ltd.; and Huawei Digital                                     District of Texas (Waco Division)
    Technologies (Chengdu) Co., Ltd. v.
    Verizon Communications, Inc.; Cellco
    Partnership D/B/A Verizon Wireless;
    and Verizon Business Networks
    Services, Inc.

135 In Re: Copaxone 775 Patent Litigation      P   Patent Infringement       U.S. District Court, District of     Damages Analysis
    (Teva Pharmaceuticals USA, Inc. et al.                                   Delaware
    v. Sandoz, Inc. et al.) - Case No. 16-
    1267-GMS)

136 In re: NeuroGrafix ('360) Patent           D   Patent Infringement       U.S. District Court, District of     Damages Analysis
    Litigation, retained by Toshiba America                                  Massachusetts
    Medical Systems and Toshiba Medical
    Systems Corp. (MDL No. 13-md-2432)

137 INAG, Inc. and Mark H. Jones and           P   Patent Infringement       U.S. District Court, District of     Damages Analysis
    Sheryle L. Jones as Trustees of the                                      Nevada
    Mark Hamilton Jones and Sheryle Lynn
    Jones Family Trust U/A/D November 7,
    2013 v. Richar, Inc. (Case No. 2:16-cv-
    00722)




                                                             Page 17 of 22
                   Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 64 of 75

                                                   GREGORY A. PINSONNEAULT
                                             CONSULTING AND TESTIMONY CASE LISTING

                                                                                                                   Work               Retained
      Lawsuit                                       Type                      Court                                Performed          Expert

138 Intel Corp., et al. v. Commonwealth         D   Patent Infringement       U.S. District Court, Eastern         Damages Analysis
    Scientific and Industrial Research                                        District of Texas (Tyler Division)
    Organisaztion

139 Intellectual Ventures I LLC and          P      Patent Infringement       U.S. District Court, District of     Damages Analysis
    Intellectual Ventures II LLC v. Symantec                                  Delaware
    Corp. (Case No. 1:13-cv-00440)

140 Intellectual Ventures I LLC v. Check        P   Patent Infringement       U.S. District Court, District of     Damages Analysis
    Point Software Technologies Ltd. Et al.                                   Delaware
    (Case No. 10-cv-1067)

141 Intellectual Ventures I LLC v. Trend        P   Patent Infringement       U.S. District Court, District of     Damages Analysis
    Micro Inc. and Trend Micro, Inc. (USA)                                    Delaware
    (Case No. 12-cv-01581)

142 Intellectual Ventures I LLC, et al. v.      P   Patent Infringement       U.S. District Court, Eastern         Damages Analysis
    Capital One Financial Corp., et al.                                       District of Virginia (Alexandria
    (Case No. 1:13-cv-00740)                                                  Division)

143 Intellectual Ventures I LLC, et al. v.      P   Patent Infringement       U.S. District Court, District of     Damages Analysis
    Capital One Financial Corp., et al.                                       Maryland (Greenbelt Division)
    (Case No. 8-14-cv-00111)

144 Intellectual Ventures I LLC, et al. v.      P   Patent Infringement       U.S. District Court, Western         Damages Analysis
    PNC Financial Services Group, Inc., et                                    District of Pennsylvania
    al. (Case No. 2:13-cv-00740)

145 Intellectual Ventures II LLC v.             P   Patent Infringement       U.S. District Court, Western         Damages Analysis
    Commerce Bancshares, Inc. and                                             District of Missouri - Central
    Commerce Bank (Case No. 2:13-cv-                                          Division
    04160)

146 Intellectual Ventures II LLC v. JP          P   Patent Infringement       U.S. District Court, Southern        Damages Analysis
    Morgan Chase & Co. et al. (Case No.                                       District of New York
    1:13-cv-03777)

147 Intellectual Ventures II LLC v. SunTrust    P   Patent Infringement       U.S. District Court, Northern        Damages Analysis
    Banks, Inc. and SunTrust Bank (Case                                       District of Georgia - Atlanta
    No. 1:13-cv-02454)                                                        Division

148 Japan Cash Machine Co. Ltd. and JCM         P   Patent Infringement       U.S. District Court, District of     Damages Analysis
    American Corp. v. MEI, Inc.                                               Nevada

149 JS Products, Inc. v. Kabo Tool Co. et al.   P   Patent Infringement       U.S. District Court, District of     Damages Analysis
    (2:11-cv-01856)                                                           Nevada

150 Juniper Networks, Inc. v. GraphOn           D   Patent Infringement       U.S. District Court, Eastern         Damages Analysis
    Corp. et al.                                                              District of Virginia (Alexandria
                                                                              Division)

151 Light Guard Systems, Inc. v. Spot           P   Patent Infringement       U.S. District Court, District of     Damages Analysis
    Devices, Inc.                                                             Nevada

152 Marvell v. Commonwealth Scientific and      D   Patent Infringement       U.S. District Court, Eastern         Damages Analysis
    Industrial Research Organization                                          District of Texas (Tyler Division)

153 Masimo Corp. v. Philips Electronics         P   Patent Infringement       U.S. District Court, District of     Damages Analysis
    North America Corp. and Philips                                           Delaware
    Medizin Systeme Boblingen GMBH
    (Civil Action No. 09-80)




                                                              Page 18 of 22
                   Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 65 of 75

                                                  GREGORY A. PINSONNEAULT
                                            CONSULTING AND TESTIMONY CASE LISTING

                                                                                                                    Work               Retained
      Lawsuit                                        Type                      Court                                Performed          Expert

154 Masimo Corp. v. Philips Electronics          P   Patent Infringement       U.S. District Court, District of     Damages Analysis
    North America Corp. and Philips                                            Delaware
    Medizin Systeme Boblingen GMBH
    (Civil Action No. 11-742)

155 MEI, Inc. v. JCM American Corp. and          D   Patent Infringement       U.S. District Court, District of     Damages Analysis
    Japan Cash Machine Co. Ltd.                                                New Jersey

156 Microscan Systems, Inc. v. Cognex            P   Patent Infringement       U.S. District Court, Western         Damages Analysis
    Corp. et al.                                                               District of Washington (Seattle)

157 Microsoft Corp. v. St. Clair Intellectual    D   Patent Infringement       U.S. District Court, District of     Damages and
    Property Consultants, Inc.                                                 Delaware                             Econometric
                                                                                                                    Analysis

158 Microsoft Corp., et al. v. Commonwealth D        Patent Infringement       U.S. District Court, Eastern         Damages Analysis
    Scientific and Industrial Research                                         District of Texas (Tyler Division)
    Organisaztion

159 Microunity Systems Engineering, Inc. v.      D   Patent Infringement       U.S. District Court, Eastern         Damages Analysis
    Acer Inc., et al. (client: Texas                                           District of Texas (Marshall
    Instruments Inc.; Motorola Mobility, Inc.;                                 Division)
    LG Electronics, Inc.; LG Electronics
    Mobilecomm U.S.A., Inc.; Nokia Corp.;
    and Nokia Inc.)

160 Motorola Mobility, Inc. v. Microsoft Corp. P     Patent Infringement       U.S. District Court, Southern        Damages Analysis
                                                                               District of Florida

161 Otter Products, LLC v. Treefrog              P   Patent Infringement       U.S. District Court, District of     Damages Analysis
    Developments, Inc. d/b/a LifeProof                                         Colorado
    (Case No. 1:11-cv-02180)

162 Paid Search Engine Tools, LLC v.             D   Patent Infringement       U.S. District Court, Eastern         Damages Analysis
    Google, Inc. and Microsoft Corp.                                           District of Texas (Marshall
                                                                               Division)

163 Papyrus Technology Corp. v. New York         P   Patent Infringement       U.S. District Court, Southern        Damages Analysis
    Stock Exchange, Inc.                                                       District of New York

164 Power Integrations, Inc. v. Fairchild        D   Patent Infringement       U.S. District Court, District of     Damages Analysis
    Semiconductor Intl. et al.                                                 Delaware

165 Premier International Associates, LLC v. P       Patent Infringement       U.S. District Court, Eastern         Damages Analysis
    Microsoft Corp. et al.                                                     District of Texas (Marshall
                                                                               Division)

166 Qualcomm, Inc v. Broadcom Corp.              D   Patent Infringement       U.S. District Court, Southern        Damages Analysis
    (Case No. 05 CV 1662 B (DLM))                                              District of California

167 Richtek Technology Corp. v. uPI              P   Patent Infringement       U.S. District Court, Northern        Damages Analysis
    Semiconductor Corp. et al. (Case No.                                       District of California
    3:09-cv-05659)

168 Semcon IP Inc. v. MediaTek Inc. and          D   Patent Infringement       U.S. District Court, Eastern         Damages Analysis
    MediaTek USA Inc. (Case No. 2:16-cv-                                       District of Texas (Marshall
    00438)                                                                     Division)

169 Semcon IP Inc. v. Texas Instruments          D   Patent Infringement       U.S. District Court, Eastner         Damages Analysis
    Inc. (Case No. 2:16-cv-00440)                                              District of Texas (Marshall
                                                                               Division)

170 Silicon Graphics, Inc. v. ATI                D   Patent Infringement       U.S. District Court, Western         Damages Analysis
    Technologies, Inc.                                                         District of Wisconsin




                                                               Page 19 of 22
                   Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 66 of 75

                                                   GREGORY A. PINSONNEAULT
                                             CONSULTING AND TESTIMONY CASE LISTING

                                                                                                                    Work               Retained
      Lawsuit                                       Type                      Court                                 Performed          Expert

171 Sky Zone, LLC v. Raymond et al. (Case       P   Patent Infringement       U.S. District Court, District of      Damages Analysis
    No. 3:11-cv-00141)                                                        Nevada

172 St. Clair Intellectual Property             P   Patent Infringement       U.S. District Court, District of      Damages and
    Consultants, Inc. v. Acer, Inc. et al.                                    Delaware                              Econometric
                                                                                                                    Analysis

173 St. Clair Intellectual Property          P      Patent Infringement       U.S. District Court, District of      Damages and
    Consultants, Inc. v. Hewlett-Packard Co.                                  Delaware                              Econometric
                                                                                                                    Analysis

174 St. Jude Medical, Inc. et al. v. Access     D   Patent Infringement       U.S. District Court, Western          Damages Analysis
    Closure, Inc.                                                             District of Arkansas (Texarkana
                                                                              Division)

175 Symantec v. Microsoft Corp.                 P   Patent Infringement                                             Damages Analysis

176 TableMax IP Holdings, Inc., TableMax        P   Patent Infringement       U.S. District Court, District of      Damages Analysis
    Gaming, Inc., and Vegas Amusement,                                        Nevada
    Inc. v. Shuffle Master, Inc.

177 Townshend Intellectual Property, LLC v.     P   Patent Infringement       U.S. District Court, Northern         Damages Analysis
    Broadcom Corp.                                                            District of California (San Jose)

178 TV Interactive Corp. v. Microsoft Corp.     P   Patent Infringement       U.S. District Court, Norther          Damages Analysis
    (Case No. 02 C 02385)                                                     District of California (Oakland
                                                                              Division)

179 United Coin Machine, Co. v. Ardent          P   Patent Infringement       U.S. District Court, District of      Damages Analysis
    Progressive Systems and Games, LLC,                                       Nevada
    Golden Gaming, Inc., Golden Tavern
    Group, LLC, Golden Route Operations,
    LLC, Herbst Gaming, Inc., and E-T-T,
    Inc.

180 Universal Electronics Inc. v. Roku, Inc.    D   Patent Infringement       U.S. District Court, Central          Damages Analysis
    (Case No. 8:18-cv-01850)                                                  District of California (Southern
                                                                              Division)

181 University of South Florida Research        P   Patent Infringement       U.S. District Court, Northern         Damages Analysis
    Foundation, Inc. v. Brit Systems, Inc.                                    District of Texas (Dallas Division)
    (Case No. 3:18-cv-0250)

182 University of South Florida Research    P       Patent Infringement       U.S. District Court, District of      Damages Analysis
    Foundation, Inc. v. Fujifilm Medical                                      Connecticut
    Systems U.S.A., Inc. (Case No. 3:18-cv-
    00215)

183 UNOVA v. Hewlett Packard                    P   Patent Infringement       U.S. District Court, Central          Damages Analysis
                                                                              District of California (Western
                                                                              Division)

184 Versata Software, Inc. et al. v. SAP        D   Patent Infringement       U.S. District Court, Eastern          Damages Analysis
    America, Inc. et al.                                                      District of Texas (Marshall
                                                                              Division)

185 Volumetrics Medical Imaging v.              D   Patent Infringement       U.S. District Court, Middle           Damages Analysis
    Medison Co. et al.                                                        District of North Carolina

186 Walker Digital, LLC and Walker Digital      P   Patent Infringement       U.S. District Court, District of      Damages Analysis
    Lottery, LLC v. Multi-State Lottery                                       Delaware
    Association (Case No. 1:10-cv-01113)




                                                              Page 20 of 22
                  Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 67 of 75

                                                   GREGORY A. PINSONNEAULT
                                             CONSULTING AND TESTIMONY CASE LISTING

                                                                                                                       Work               Retained
     Lawsuit                                         Type                           Court                              Performed          Expert

187 Winn, Inc. v. Eaton Corp.                    P   Patent Infringement            U.S. District Court, Eastern       Damages Analysis
                                                                                    District of Michigan (Southern
                                                                                    Division)

188 XimpleWare Corp. v. Versata Software,        P   Patent Infringement            U.S. District Court, Northern      Damages Analysis
    Inc. f/k/a Trilogy Software, Inc. et al.                                        District of California
    (Case No. 3:13-cv-05161)

189 Nichia Corporation v. Seoul                  D   Patent Infringement            U.S. District Court, Northern      Damages Analysis
    Semiconductor, Ltd. and Seoul                    (Design Patent)                District of California
    Semiconductor, Inc.

190 Nike, Inc. v. Skechers U.S.A., Inc.          D   Patent Infringement            U.S. District Court, Central       Damages Analysis
    (Case No. 2:17-cv-08509)                         (Design Patents)               District of California

191 Snap-On Inc. v. Harbor Freight Tools         D   Patent Infringement            U.S. District Court, Eastern       Damages Analysis
    USA, Inc. (Case No. 16-C-1265)                   (Design Patents)               District of Wisconsin

192 Bally Gaming, Inc. v. Aristocrat             D   Patent Infringement            U.S. District Court, District of   Damages Analysis
    Technologies, Inc., Video Gaming                 (Design Patents);              Nevada
    Technologies, Inc., and Aristocrat               Trademark Infringement;
    Leisure Ltd. (Case No. 2:16-cv-02359)            False Designation of Origin
                                                     / Unfair Competition

193 Apple Inc. v. Samsung Electronics Co.,       D   Patent Infringement (Utility   U.S. District Court, Northern      Damages Analysis
    Ltd. et al. (Case No. 11-cv-01846)               and Design Patents), Trade     District of California
                                                     Dress Infringement and
                                                     Dilution, and Trademark
                                                     Infringement

194 BlackBerry Ltd. v. Typo Products LLC         P   Patent Infringement (Utility   U.S. District Court, Northern      Damages Analysis
    and Show Media LLC (Case No. 3:14-               and Design Patents), Trade     District of California
    cv-00023)                                        Dress Infringement and
                                                     Dilution, and Unfair
                                                     Business Practices

195 Masimo Corp. v. Shenzhen Mindray Bio- P          Patent Infringement,           U.S. District Court, Central       Damages Analysis
    Medical Electronics Co., LTD. (Case              Breach of Contract             District of California (Southern
    No. 8-12-cv-02206)                                                              Division)

196 Grace (Individual) v. California State       P   Personal Injury                N/A                                Damages Analysis
    Automobile Association

197 James Neighbor (individual) v. Owens         D   Personal Injury                Superior Court of California,      Damages Analysis
    Mortgage Investment Fund, et al.                                                County of Contra Costa

198 Jaramillo v. BCI Coca-Cola et al.            P   Personal Injury                Superior Court of California,      Damages Analysis
                                                                                    County of Madera

199 Ryder-Loomis (Individual) v. Allstate        P   Personal Injury                Superior Court of California,      Damages Analysis
    Insurance Co.                                                                   County of San Francisco

200 Weiss (Individual) v. Laderman               P   Personal Injury                Superior Court of California,      Damages Analysis
    (Individual)                                                                    County of San Francisco

201 LCA-Vision, Inc. d/b/a LasikPlus et al. v.   D   Tortious Interference with     Court of Common Pleas of Ohio,     Damages Analysis
    Vision Group Holdings, LC et al. (Case           Contract, Tortious             Hamilton County
    No. A1901821)                                    Interference with Business
                                                     Relations and/or Corporate
                                                     Raiding, Breach of
                                                     Contract, Breach of Duty of
                                                     Loyalty, and Civil
                                                     Conspiracy




                                                               Page 21 of 22
                  Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 68 of 75

                                                  GREGORY A. PINSONNEAULT
                                            CONSULTING AND TESTIMONY CASE LISTING

                                                                                                                    Work               Retained
     Lawsuit                                       Type                         Court                               Performed          Expert

202 Masimo Corp. and Cercacor                  P   Trade Secret                 U.S. District Court, Central        Damages Analysis
    Laboratories, Inc. v. True Wearables,          Misappropriation, Breach     District of California (Southern
    Inc. and Marcelo Lamego (Case No.              of Contract, Breach of       Division)
    8:18-cv-02001)                                 Fiduciary Duty, and Patent
                                                   Infringement

203 Aesthetica LLC v. LunchboxWax              P   Trademark Infringement       U.S. District Court, District of    Damages Analysis
    Holdings, LLC, Lunchbox Franchise,                                          Nevada
    LLC, and Rocketbox Ltd. (Case No.
    2:17-cv-01045)

204 Cross Trailers, Inc. v. Cross Trailer      D   Trademark Infringement       U.S. District Court, Western        Damages Analysis
    Manufacturing And Sales, LLC, et al.                                        District of Texas (Waco Division)

205 Puri v. Golden Temple of Oregon, LLC       D   Trademark Infringement       Arbitration Service of Portland     Damages Analysis

206 Snap Lock Industries, Inc. v. Swisstrax    D   Trademark Infringement,      U.S. District Court, District of    Damages Analysis
    Corp. (Case No. 2:17-cv-02742)                 False Advertising, Breach    Nevada
                                                   of Contract, Unfair
                                                   Competition

207 Rosetta Stone Ltd. v. Google Inc.          D   Trademark Infringement,      U.S. District Court, Eastern        Damages Analysis
                                                   False Representation, and    District of Virginia (Alexandria
                                                   Unfair Competition           Division)

208 John Fogerty v. Stuart Cook, Douglas       P   Trademark Infringement,      U.S. District Court, Central        Damages Analysis
    Clifford, and Poor Boy Productions, Inc.       Lanham Act Violations,       District of California
    (Case No. 2:15-cv-06069)                       Unfair Competition, Breach
                                                   of Contract

209 Gabriel et al. v. Idearc Media             D   Unfair Business Practices    U.S. District Court, Central        Damages Analysis
                                                                                District of California

210 Department of Enforcement v. Frank         D   Violations of NASD Rules     National Association of             Damages Analysis
    Quattrone                                                                   Securities Dealers

211 Dias v. Kaiser Permanente                  P   Wrongful Death               Mediation                           Damages Analysis




                                                             Page 22 of 22
Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 69 of 75




             EXHIBIT B
                                    Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 70 of 75
                                                        Highly Confidential - Subject to Protective Order
      Helen Krukas, et al. v. AARP, Inc., et al.
      Exhibit B
      Table of Contents


           Series 1:      Summary of Royalties, Contributions, and Calculated Royalty Rates for Medicare Supplement/Select
           Schedule 1.1   Royalties, Member Contributions, and Calculated Royalty Rate for Medicare Supplement/Select, 2011 - YTD September 2018

           Series 2:      Analysis of Effective Royalty Rates – MA / Part D Plans
           Schedule 2.1   2014 Total Effective Royalty Rate (MA and Part D Plans)
           Schedule 2.2   2014 Estimated Premium Payments by CMS (MA and Part D Plans)
           Schedule 2.3   2014 Estimated Premium Payments by Insureds (Medicare Supplement, MA, and Part D Plans)

           Series 3:      Analysis of Effective Royalty Rates – 1997 SHIP Agreement
           Schedule 3.1   2001 Estimated Royalty Rate for Medicare Supplement/Select




Exhibit B, TOC                                                          LitiNomics, Inc.                                                           1 of 6
                                            Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 71 of 75
                                                                   Highly Confidential - Subject to Protective Order
    Helen Krukas, et al. v. AARP, Inc., et al.                                                                  Schedule 1.1
    Summary of Royalties, Contributions, and Calculated Royalty Rates for Medicare Supplement/Select
    Royalties, Member Contributions, and Calculated Royalty Rate for Medicare Supplement/Select, 2011 - YTD September 2018


                                                                Royalty for Medicare             Member Contribution for      Calculated Royalty
                                           Date                  Supplement/Select              Medicare Supplement/Select           Rate
                            [a]          2011
                            [b]          2012
                            [c]          2013
                            [d]          2014
                            [e]          2015
                             [f]         2016
                            [g]          2017
                            [h]     2018 (YTD Sep.)



    Sources:
     [a] AARP_KRUKAS_0000947.xlsm, tabs “Exh H” and "Exh L”. See also AARP_KRUKAS_0004174.xlsm, tabs “Exh H” and "Exh L”.
     [b] AARP_KRUKAS_0000988.xlsm, tabs “Exh H” and "Exh L”. See also AARP_KRUKAS_0000947.xlsm, tabs “Exh H” and "Exh L”.
     [c] AARP_KRUKAS_0000988.xlsm, tabs “Exh H” and "Exh L”.
     [d] AARP_KRUKAS_0004364.xlsm, tabs “Exh H” and "Exh L”.
     [e] AARP_KRUKAS_0004384.xlsm, tabs “Exh H” and "Exh L”. See also AARP_KRUKAS_0004364.xlsm, tabs “Exh H” and "Exh L”.
     [f]   AARP_KRUKAS_0004382.xlsm, tabs “Exh H” and "Exh L”. See also AARP_KRUKAS_0004384.xlsm, tabs “Exh H” and "Exh L”.
     [g] AARP_KRUKAS_0004382.xlsm, tabs “Exh H” and "Exh L”.
     [h] AARP_KRUKAS_0124555.xlsm, tabs “Exh H” and "Exh L”.




Exhibit B, 1.1                                                                       LitiNomics, Inc.                                              2 of 6
                                              Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 72 of 75
                                                                     Highly Confidential - Subject to Protective Order
   Helen Krukas, et al. v. AARP, Inc., et al.                                                                                                                          Schedule 2.1
   Analysis of Effective Royalty Rates – MA / Part D Plans
   2014 Total Effective Royalty Rate (MA and Part D Plans)


             [a]                   Estimated Minimum Premiums Paid by CMS for United's AARP MA / Part D Plans                $17,026,857,000   [1]


             [b]                             Estimated Total Premiums Paid by Insureds for United's AARP MA Plans                              [2]


             [b]                          Estimated Total Premiums Paid by Insureds for United's AARP Part D Plans                             [3]

                                                                       Estimated Total MA and Part D Plan Premiums                             [4] = [1] + [2] + [3]



             [c]                                                                                   MA Plan Annual Royalty                      [5]


             [d]                                                                                Part D Plan Annual Royalty                     [6]

                                                                                                     Total Annual Royalty                      [7] = [5] + [6]



                                                             Effective Royalty Rate for MA and Part D Plans in 2014                            [8] = [7] / [4]



  Sources:
    [a]   Schedule 2.2
    [b]   Schedule 2.3
    [c]   MA Program Trademark License Agreement, Effective January 1, 2014, AARP_KRUKAS_0008874-908 at ‘889.
    [d]   Part D Program Trademark License Agreement, Effective January 1, 2014, AARP_KRUKAS_0008844-873 at ‘858.




Exhibit B, 2.1                                                                          LitiNomics, Inc.                                                                         3 of 6
                                                Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 73 of 75
                                                                          Highly Confidential - Subject to Protective Order
            Helen Krukas, et al. v. AARP, Inc., et al.                                                                                                         Schedule 2.2
            Analysis of Effective Royalty Rates – MA / Part D Plans
            2014 Estimated Premium Payments by CMS (MA and Part D Plans)


                     [a]                                                                 People Enrolled in United AARP MA Plans                         [1]


                     [b]                                                                      People Enrolled in All United MA Plans         3,000,000   [2]

                                                                                   Estimated AARP Percent of United MA Plans                      60%    [3] = [2] / [1]



                     [c]                                                         UnitedHealth Group Total Consolidated Revenue $130,474,000,000          [4]


                     [b]                                Premiums from CMS as Percent of UHG Total Consolidated Revenue                           29%     [5]

                                                                                                             UHG Premiums from CMS     $37,837,460,000   [6] = [4] * [5]



                     [b]                             Adjustment to Account for “Most” of Premiums Generated by UHC M&R                           75%     [7]

                                                            Estimated Premiums from CMS for United's MA / Part D Plans                 $28,378,095,000   [8] = [6] * [7]



                                                                                 Minimum AARP Percentage of MA / Part D Plans                    60%     [3]

                                   Estimated Minimum Premiums Paid by CMS for United's AARP MA / Part D Plans                          $17,026,857,000   [9] = [3] * [8}



           Sources:
             [a]   Mercer Presentation, “HPQRC Orientation,” September 9, 2015, AARP_KRUKAS_0086271-336 at ‘281.
             [b]   UnitedHealth Group Inc.’s Form 10-k for the fiscal year ended December 31, 2014, p. 5.
             [c]   UnitedHealth Group Inc.’s Form 10-k for the fiscal year ended December 31, 2014, p. 42.




Exhibit B, 2.2                                                                               LitiNomics, Inc.                                                                 4 of 6
                                             Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 74 of 75
                                                                     Highly Confidential - Subject to Protective Order
   Helen Krukas, et al. v. AARP, Inc., et al.                                                                                                         Schedule 2.3
   Analysis of Effective Royalty Rates – MA / Part D Plans
   2014 Estimated Premium Payments by Insureds (Medicare Supplement, MA, and Part D Plans)


            [a]                                               People Enrolled in United's AARP Medicare Supplement Plans             [1]


            [a]                         United's AARP Medicare Supplement Average Monthly Premium Paid by Insureds                   [2]


                                                                                                               Months in 2014   12   [3]

                       Estimated Total Premiums Paid by Insureds for United's AARP Medicare Supplement Plans                         [4] = [1] * [2] * [3]



            [a]                                                                   People Enrolled in United's AARP MA Plans          [5]


            [a]                                              United's AARP MA Average Monthly Premium Paid by Insureds               [6]


                                                                                                               Months in 2014   12   [7]

                                             Estimated Total Premiums Paid by Insureds for United's AARP MA Plans                    [8] = [5] * [6] * [7]


            [a]                                                                 People Enrolled in United's AARP Part D Plan         [9]


            [a]                                     United's AARP Part D Plan Average Monthly Premium Paid by Insureds               [10]


                                                                                                               Months in 2014   12   [11]

                                         Estimated Total Premiums Paid by Insureds for United's AARP Part D Plans                    [12] = [9] * [10] * [11]




   Sources:
    [a]   Mercer Presentation, “HPQRC Orientation,” September 9, 2015, AARP_KRUKAS_0086271-336 at ‘281.




Exhibit B, 2.3                                                                         LitiNomics, Inc.                                                         5 of 6
                                               Case 1:18-cv-01124-BAH Document 60-1 Filed 01/15/21 Page 75 of 75
                                                                        Highly Confidential - Subject to Protective Order
     Helen Krukas, et al. v. AARP, Inc., et al.                                                                                                                                     Schedule 3.1
     Analysis of Effective Royalty Rates – 1997 SHIP Agreement
     2001 Estimated Royalty Rate for Medicare Supplement/Select


                  [a]                                           Average Premium Rate Increase per Year Since 2000                                       [1]
                                                                                                        Start Year                             2001
                                                                                                         End Year                              2014
                                                                                                  Years of Growth                                13     [2]

                                                        2001 Premium Rate as Percentage of 2014 Premium Rate                                            [3] = 1 / ( ( 1+ [1] ) ^ [2] )


                  [b]                                                     2001 AARP Medicare Supplement Enrollment                                      [4]
                  [b]                                                     2014 AARP Medicare Supplement Enrollment                                      [5]

                                           2001 as Percentage of 2014 AARP Medicare Supplement Enrollment                                               [6] = [4] / [5]


                  [c]                            2014 Member Contribution for AARP Medicare Supplement/Select                                           [7]
                                                        2001 Premium Rate as Percentage of 2014 Premium Rate                                            [3]
                                               2001 as Percentage of 2014 AARP Medicare Supplement Enrollment                                           [6]

                                Estimated 2001 Member Contribution for AARP Medicare Supplement/Select                            $2,812,543,010        [8] = [7] * [3] * [6]



                                                                        First $1 Billion of 2001 Member Contributions             $1,000,000,000        [9]
                  [d]                                  Royalty Rate for First $1 Billion of 2001 Member Contributions                     4.00%         [10]

                                        Estimated Royalties for First $1 Billion of 2001 Member Contributions                         $40,000,000       [11] = [9] * [10]


                                                                           2001 Member Contributions Over $1 Billion              $1,812,543,010        [12] = [8] - [9]
                  [d]                                     Royalty Rate for 2001 Member Contributions Over $1 Billion                      2.50%         [13]

                                            Estimated Royalties for 2001 Member Contributions Over $1 Billion                         $45,313,575       [14] = [12] * [13]


                                                                                       Estimated Total Royalties in 2001             $85,313,575        [15] = [11] + [14]
                                                                                  Estimated 2001 Member Contributions             $2,812,543,010        [8]

                                                                                          Effective Royalty Rate in 2001                     3.03%      [16] = [15] / [8]



    Sources:
      [a]   Mercer Presentation, Working Draft, “HPQRC Orientation,” September 10, 2014, AARP_KRUKAS_0073890-939 at ‘911.
      [b]   Mercer Report, "2018 Annual Legislative, Regulatory and Marketplace Report for the ASI Health Products Quality Review Committee," January 30, 2018, AARP_KRUKAS_0059815-859 at '851.
      [c]   AARP_KRUKAS_0004364.xlsm, tab “Exh H”.
      [d]   AARP Health Insurance Agreement, February 26, 1997, AARP_KRUKAS_0159645-745 at ‘701.

Exhibit B, 3.1                                                                            LitiNomics, Inc.                                                                                         6 of 6
